Exhibit 10.2


EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT AND
NEW LENDER JOINDER AGREEMENT


FIRST AMENDMENT TO CREDIT AGREEMENT AND NEW LENDER JOINDER AGREEMENT, dated as
of March 9, 2018 (this “Agreement”), among NORTHSTAR REALTY EUROPE LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Borrower”), NORTHSTAR REALTY
EUROPE CORP., a Maryland corporation (“Holdings”), the Lenders party hereto, and
BANK OF AMERICA, N.A. (“Bank of America”), as Administrative Agent, Swing Line
Lender and L/C Issuer. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.


WHEREAS, reference is made to the Amended and Restated Credit Agreement, dated
as of April 6, 2017 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”), among the Borrower, Holdings, the
Lenders and the Administrative Agent; and


WHEREAS, subject to the terms and conditions of the Credit Agreement and
pursuant to Section 2.14 of the Credit Agreement, the Borrower has requested (i)
an increase in the Aggregate Commitments from $35,000,000 to $70,000,000 (the
“Revolver Increase”) and (ii) that the Credit Agreement be amended in the manner
provided for herein; and


WHEREAS, Deutsche Bank AG, New York Branch (the “New Lender”) is willing to
provide a Commitment and become a Lender under the Credit Agreement, and the
parties hereto wish to amend the Credit Agreement on the terms and subject to
the conditions set forth herein and in the Credit Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Increase of Aggregate Commitments; Joinder.
1.1        The Increase Effective Date for the Revolver Increase shall be the
First Amendment Effective Date (as defined below). On the First Amendment
Effective Date, after giving effect to this Agreement, the Aggregate Commitments
shall be $70,000,000.
1.2        The Borrower and the New Lender hereby acknowledge, agree and confirm
that, from and after giving effect to this Agreement, the New Lender shall be a
party to the Credit Agreement and a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents, with a Commitment as set forth on Annex
II hereto, and shall have all of the rights and obligations of a Lender under
the Credit Agreement and the other Loan Documents as if the New Lender had
executed the Credit Agreement.
1.3        The New Lender (a) represents and warrants that it (i) is not an
Affiliate or a Subsidiary of Holdings, (ii) has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered


US:162172942

--------------------------------------------------------------------------------





pursuant to Section 6.01 of the Credit Agreement, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement, and (iii) has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender or agent and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement; (b) agrees that
it will, independently and without reliance on the Administrative Agent, the
Arranger or any other Lender or agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; and
(c) irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent under the Credit Agreement and the other Loan Documents and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms thereof, together with
such actions and powers as are reasonably incidental thereto.
SECTION 2. Modification of the Credit Agreement. On the First Amendment
Effective Date, the Credit Agreement shall be, and hereby is, amended as
follows:
2.1        The Credit Agreement shall be amended to incorporate the changes
marked on the copy of the Credit Agreement attached hereto as Annex I.
2.2        Schedule 2.01 to the Credit Agreement is hereby replaced with the
Schedule 2.01 attached hereto as Annex II.
2.3        Schedule 10.02 to the Credit Agreement is hereby amended by replacing
the notice information of the Borrower and the other Loan Parties appearing on
such schedule with the following information:
NorthStar Realty Europe Limited Partnership
590 Madison Avenue
34th Floor
New York, NY 10022
Attention: Chief Executive Officer
Telephone: 1-212-547-2600
Electronic Mail: legal@clns.com
Website Address:    www.nrecorp.com


With a copy to: JFarkas@clns.com
provided that the failure to deliver such copy shall not affect the validity of
any notice or other communication sent to the Borrower or any other Loan Party
at the address or facsimile above in a manner permitted by Section 10.02 of the
Credit Agreement
SECTION 3. Conditions of Effectiveness. This Agreement shall be effective as of
the first date on which all of the following conditions precedent are satisfied
(such date being referred to herein as the “First Amendment Effective Date”):


2

--------------------------------------------------------------------------------





3.1        Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or digital copies (followed promptly by originals) and
in form and substance satisfactory to Administrative Agent:
(a)    executed counterparts of this Agreement duly executed by each of the Loan
Parties, the Administrative Agent, the Swing Line Lender, the L/C Issuer and
each of the Lenders;
(b)    if requested by the New Lender, a Note executed by Borrower in favor of
the New Lender;
(c)    a certificate of Holdings dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of Holdings
certifying that the conditions specified in Sections 3.2 and 3.3 below have been
satisfied;
(d)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(e)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing (if applicable) and qualified to
engage in business in its jurisdiction of organization and each other
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(f)    a favorable opinion of Clifford Chance US LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request; and
(g)    such other certificates, consents and other documents, as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
3.2        Both before and after giving effect to the Revolver Increase, the
representations and warranties contained in Article V of the Credit Agreement
and in the other Loan Documents are true and correct in all material respects on
and as of the Increase Effective Date, except (I) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(II) any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date (including such earlier date set forth
in the foregoing clause (I)) after giving effect to such qualification and (III)
the representations and warranties contained in subsection (a) and (b) of
Section 5.05 of the Credit


3

--------------------------------------------------------------------------------





Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement.
3.3        Both before and after giving effect to the Revolver Increase, no
Default is continuing.
3.4        Receipt by the Arranger and the Administrative Agent, for their own
accounts and the accounts of the Lenders, of all fees payable on the First
Amendment Effective Date pursuant to the terms of the Fee Letter.
3.5        Receipt by the Administrative Agent of an Administrative
Questionnaire completed by the New Lender and any documentation required to be
delivered by the New Lender pursuant to Section 3.01 of the Credit Agreement.
The Administrative Agent shall notify the Borrower, Holdings and the Lenders of
the First Amendment Effective Date and such notice shall be conclusive and
binding.
SECTION 4. Representations and Warranties of Loan Parties. In order to induce
the Lenders, the Administrative Agent and the L/C Issuer to enter into this
Agreement and to induce the New Lender to provide a Commitment hereunder, the
Borrower hereby reaffirms and restates the representations and warranties
contained in Section V of the Credit Agreement and in the other Loan Documents
and all such representations and warranties shall be true and correct in all
material respects on the First Amendment Effective Date with the same force and
effect as if made on such date, except (1) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(2) any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date (including such earlier date set forth
in the foregoing clause (1)) after giving effect to such qualification and (3)
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement. Each of the Loan Parties represents and warrants
(which representations and warranties shall survive the execution and delivery
hereof) to the Administrative Agent and the Lenders that:
(a)    it has all requisite power and authority to execute, deliver and perform
its obligations under this Agreement and has taken or caused to be taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Agreement;
(b)    no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
of this Agreement;
(c)    this Agreement has been duly executed and delivered on its behalf by a
duly authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium


4

--------------------------------------------------------------------------------





and similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability;
(d)    no Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement;
and
(e)    the execution, delivery and performance of this Agreement will not
(i) conflict with or result in any breach or contravention, in any material
respect, of, or the creation of any Lien under, or require any payment to be
made under (x) any Contractual Obligation to which any Loan Party or any of its
Subsidiaries is a party or affecting any Loan Party, any of its Subsidiaries or
the properties of any Loan Party or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Loan Party or any of its Subsidiaries or their respective property
is subject or (ii) violate any Law in any material respect.
SECTION 5. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement.
Each Guarantor agrees and affirms that its guarantee of the Obligations (i)
continues to be in full force and effect and is hereby ratified and confirmed in
all respects and shall apply to the Credit Agreement, as amended hereby, and all
of the other Loan Documents, as such are amended, restated, supplemented or
otherwise modified from time to time in accordance with their terms and (ii)
extends to all obligations of the Loan Parties under the Loan Documents. Each
Guarantor confirms that the Pledge Agreements to which such Guarantor is a party
continues in full force and effect on the terms of the respective Pledge
Agreements and extends to and secures the obligations of the Loan Parties under
the Loan Documents, which are included in the Secured Liabilities (as defined in
the Pledge Agreements) or any equivalent definition thereof (as set out in the
relevant Pledge Agreements).
SECTION 6. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Arranger and their respective Affiliates in connection with the preparation,
negotiation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default or Event of Default has occurred or is continuing), including, but
not limited to, the reasonable fees, charges and disbursements of Arnold &
Porter Kaye Scholer LLP, counsel to the Administrative Agent.
SECTION 7. Ratification.
(a)    Except as herein agreed, the Credit Agreement and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Loan Parties.
(b)    This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default or Event of Default under the Credit
Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to


5

--------------------------------------------------------------------------------





prejudice any right or remedy which the Administrative Agent or any of the
Lenders may now have or have in the future against any Person under or in
connection with the Credit Agreement, any of the instruments or agreements
referred to therein or any of the transactions contemplated thereby.
SECTION 8. Modifications. Neither this Agreement, nor any provision hereof, may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the parties hereto.
SECTION 9. References. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as the Credit Agreement
may in the future be amended, restated, supplemented or modified from time to
time.
SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic imaging (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 11. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
SECTION 12. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
SECTION 13. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).
SECTION 14. Headings. Section headings in this Agreement are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.
[The remainder of this page left blank intentionally]





6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date hereof.


NORTHSTAR REALTY EUROPE LIMITED PARTNERSHIP


By:
NorthStar Realty Europe Corp., its general partner





By: /s/ Jonathan D. Farkas    
Name: Jonathan D. Farkas
Title: Managing Director




NORTHSTAR REALTY EUROPE CORP.




By: /s/ Jonathan D. Farkas    
Name: Jonathan D. Farkas
Title: Managing Director








Signature Page to First Amendment to NRE Credit Agreement

--------------------------------------------------------------------------------






LENDERS:    




BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer




By: /s/ Jonathan Salzinger    
Name: Jonathan Salzinger
Title: Vice President






Signature Page to First Amendment to NRE Credit Agreement

--------------------------------------------------------------------------------






DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender




By: /s/ James Rolison    
Name: James Rolison
Title: Managing Director


By: /s/ Joanna Soliman    
Name: Joanna Soliman
Title: Vice President








Signature Page to First Amendment to NRE Credit Agreement

--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT:    


BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Anthony W. Kell    
Name: Anthony W. Kell
Title: Vice President






Signature Page to First Amendment to NRE Credit Agreement

--------------------------------------------------------------------------------






Each of the Subsidiary Guarantors hereby acknowledges and agrees to the terms
and conditions of the foregoing First Amendment to Credit Agreement and New
Lender Joinder Agreement, including, without limitation, the representations and
warranties made by such Subsidiary Guarantor in Section 4 thereof and the
affirmations made by such Subsidiary Guarantor under Section 5 thereof.


TRIAS HOLDINGS-T (US), LLC
PRIME HOLDINGS-T (US), LLC
SYMBOL HOLDINGS – T (US), LLC
DUKES COURT-T (US), LLC
NRE GRESHAM HOLDINGS (US), LLC
By: NorthStar Realty Europe Limited Partnership,
the sole member of each of the above entities
By: NorthStar Realty Europe Corp.,
its general partner




By: /s/ Jonathan D. Farkas    
Name: Jonathan D. Farkas
Title: Managing Director






Signature Page to First Amendment to NRE Credit Agreement

--------------------------------------------------------------------------------


        


ANNEX I
(see attached)
















































64054670

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 6, 2017
among
NORTHSTAR REALTY EUROPE LIMITED PARTNERSHIP,
as the Borrower,
NORTHSTAR REALTY EUROPE CORP.,
as a Guarantor,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as
Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------







64054670    2

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    34
1.03    Accounting Terms    3435
1.04    Rounding    3536
1.05    Exchange Rates; Currency Equivalents    3536
1.06    Change of Currency    3637
1.07    Times of Day    3637
1.08    Letter of Credit Amounts    3637
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS    3637
2.01    Committed Loans    37
2.02    Borrowings, Conversions and Continuations of Committed Loans    3738
2.03    Letters of Credit    3940
2.04    Swing Line Loans    4849
2.05    Prepayments    5052
2.06    Termination or Reduction of Commitments    5253
2.07    Repayment of Loans    5253
2.08    Interest    5253
2.09    Fees    5354
2.10    Computation of Interest and Fees    5355
2.11    Evidence of Debt    5455
2.12    Payments Generally; Administrative Agent’s Clawback    5455
2.13    Sharing of Payments by Lenders    5657
2.14    Increase in Commitments    5758
2.15    Cash Collateral    5960
2.16    Defaulting Lenders    6061
2.17    Extension of Maturity Date.    6264
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY    6465
3.01    Taxes    6465
3.02    Illegality    6870
3.03    Inability to Determine Rates    6970


64054670

--------------------------------------------------------------------------------





3.04    Increased Costs; Reserves on Eurocurrency Rate Loans    7071
3.05    Compensation for Losses    7173
3.06    Mitigation Obligations; Replacement of Lenders    7274
3.07    LIBOR Successor Rate    74
3.08    Survival    7376
ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS    7376
4.01    Conditions of Effectiveness    7376
4.02    Conditions to all Credit Extensions    7679
ARTICLE V. REPRESENTATIONS AND WARRANTIES    7679
5.01    Existence, Qualification and Power    7780
5.02    Authorization; No Contravention    7780
5.03    Governmental Authorization; Other Consents    7780
5.04    Binding Effect    7780
5.05    Financial Statements; No Material Adverse Effect    7881
5.06    Litigation    7881
5.07    No Default    7881
5.08    Ownership of Property; Liens    7881
5.09    Environmental Compliance    7982
5.10    Insurance    7982
5.11    Taxes    7982
5.12    ERISA Compliance    7982
5.13    Subsidiaries; Identification Numbers    7982
5.14    Margin Regulations; Investment Company Act    7983
5.15    Disclosure    8083
5.16    Compliance with Laws    8083
5.17    Solvency    8083
5.18    OFAC; Sanctions    8083
5.19    Anti-Corruption Laws; Anti-Money Laundering Laws    8084
5.20    Representations as to Foreign Obligors    8184
5.21    REIT Status; Stock Exchange Listing    8285
5.22    EEA Financial Institution    8285
5.23    Subsidiary Guarantors    8285
5.24    Collateral Documents    8285


64054670    2

--------------------------------------------------------------------------------





ARTICLE VI. AFFIRMATIVE COVENANTS    8285
6.01    Financial Statements    8286
6.02    Certificates; Other Information    8386
6.03    Notices    8588
6.04    Payment of Taxes and Other Obligations    8689
6.05    Preservation of Existence, Etc.    8689
6.06    Maintenance of Properties    8689
6.07    Maintenance of Insurance    8689
6.08    Compliance with Laws    8790
6.09    Books and Records    8790
6.10    Inspection Rights    8790
6.11    Use of Proceeds    8790
6.12    Approvals and Authorizations    8790
6.13    Additional Subsidiary Guarantors 87 and Grantors    90
6.14    Compliance with Environmental Laws    8992
6.15    Additional Collateral    8992
6.16    Sanctions    8992
6.17    Anti-Corruption Laws; Anti-Money Laundering Laws    8992
6.18    Maintenance of REIT Status; Stock Exchange Listing    8993
6.19    Information Regarding Collateral    9093
6.20    Further Assurance    9093
ARTICLE VII. NEGATIVE COVENANTS    9094
7.01    Liens    9194
7.02    Investments    9194
7.03    Indebtedness    9194
7.04    Fundamental Changes    9194
7.05    Dispositions    9295
7.06    Restricted Payments    9295
7.07    Change in Nature of Business    9396
7.08    Transactions with Affiliates    9396
7.09    Burdensome Agreements    9396
7.10    Use of Proceeds    9497
7.11    Financial Covenants    9497
7.12    Sanctions    9497


64054670    3

--------------------------------------------------------------------------------





7.13    Anti-Corruption Laws; Anti-Money Laundering    9598
7.14    Accounting Changes    9598
7.15    Amendment of Organization Documents    9598
7.16    Compliance with Environmental Laws    9598
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES    9599
8.01    Events of Default    9699
8.02    Remedies Upon Event of Default    98101
8.03    Application of Funds    99102
ARTICLE IX. ADMINISTRATIVE AGENT    100103
9.01    Appointment and Authority    100103
9.02    Rights as a Lender    100103
9.03    Exculpatory Provisions    100104
9.04    Reliance by Administrative Agent    101104
9.05    Delegation of Duties    102105
9.06    Resignation of Administrative Agent    102105
9.07    Non-Reliance on Administrative Agent and Other Lenders    104107
9.08    No Other Duties, Etc.    104107
9.09    Collateral and Guaranty Matters    104107
9.10    Administrative Agent May File Proofs of Claim; Credit Bidding    105108
9.11    Lender Representations Regarding ERISA    109
ARTICLE X. MISCELLANEOUS    106111
10.01    Amendments, Etc.    106112
10.02    Notices; Effectiveness; Electronic Communication    108114
10.03    No Waiver; Cumulative Remedies; Enforcement    111116
10.04    Expenses; Indemnity; Damage Waiver    111116
10.05    Payments Set Aside    113119
10.06    Successors and Assigns    114119
10.07    Treatment of Certain Information; Confidentiality    118124
10.08    Right of Setoff    119125
10.09    Interest Rate Limitation    120125
10.10    Counterparts; Integration; Effectiveness    120126
10.11    Survival of Representations and Warranties    121126
10.12    Severability    121126
10.13    Replacement of Lenders    121126


64054670    4

--------------------------------------------------------------------------------





10.14    Governing Law; Jurisdiction; Etc.    122127
10.15    Waiver of Jury Trial    123128
10.16    No Advisory or Fiduciary Responsibility    123129
10.17    Electronic Execution of Assignments and Certain Other
Documents    124129
10.18    USA PATRIOT Act    124130
10.19    Judgment Currency    125130
10.20    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    125130
10.21    ENTIRE AGREEMENT    126131
10.22    Release of Subsidiary Guarantors    126131
10.23    Amendment and Restatement    126131
ARTICLE XI. CONTINUING GUARANTY    126132
11.01    Guaranty    127132
11.02    Rights of Guaranteed Parties    127132
11.03    Certain Waivers    127133
11.04    Obligations Independent    128133
11.05    Subrogation    128133
11.06    Termination; Reinstatement    128134
11.07    Subordination    129134
11.08    Stay of Acceleration    129135
11.09    Condition of the Loan Parties    130135


SCHEDULES
2.01
Commitments and Applicable Percentages

5.13
Subsidiaries; Identification Numbers

10.02
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS
A
Form of Committed Loan Notice

B
Form of Swing Line Loan Notice

C
Form of Note

D
Form of Compliance Certificate

E-1
Form of Assignment and Assumption

E-2
Form of Administrative Questionnaire

F
Form of U.S. Tax Compliance Certificate

G
Form of Solvency Certificate

H
Form of U.S. Subsidiary Guaranty

I
Form of Pledge Agreement



64054670    5

--------------------------------------------------------------------------------





J-1
Perfection Certificate

J-2
Perfection Certificate Supplement







64054670    6

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of April 6, 2017, among NORTHSTAR REALTY EUROPE LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Borrower”), NORTHSTAR REALTY EUROPE CORP., a Maryland
corporation (“Holdings”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The Borrower, Holdings, the Administrative Agent and the Lenders are party to a
certain Credit Agreement, dated as of May 10, 2016, as amended through but
excluding the date hereof (as so amended, the “Original Credit Agreement”);
The Borrower, the Administrative Agent and the Lenders desire to amend and
restate the Original Credit Agreement in its entirety, but not as a novation, on
the terms and subject to the conditions hereinafter set forth.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Original Credit Agreement shall be,
and hereby is, amended and restated in its entirety as follows, effective on and
as of the Closing Date (as defined below) and hereby further agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” means (a) the purchase or other acquisition (in one transaction or
a series of transactions) of all or substantially all of the Equity Interests of
another Person or (b) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the assets of another
Person.
“Act” has the meaning specified in Section 10.18.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E‑2 or any other form approved by the
Administrative Agent.


64054670

--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time. On the Closing Date, the Aggregate Commitments are $35,000,000.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Alternative Currency” means each of the following currencies: Euro, Sterling,
Swiss Franc.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolver Usage for such day in the following pricing grid:
Revolver Usage
Applicable Fee Rate
< 50%
0.50%
≥ 50%
0.35%



For purposes hereof, “Revolver Usage” means, with respect to any day, the ratio
(expressed as a percentage) of (a) the sum of (i) the Outstanding Amount of
Committed Loans on such day and (ii) the Outstanding Amount of L/C Obligations
on such day to (b) the Aggregate Commitments in effect on such day. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining “Revolver Usage.”
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable.
“Applicable Rate” means 2.75% per annum for Eurocurrency Rate Loans and 1.75%
per annum for Base Rate Loans.


64054670    2

--------------------------------------------------------------------------------





“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Appraised Value” means, with respect to any Property, as of any date of
determination thereof, the appraised value of such Property as reflected in an
Approved Appraisal that has been received by the Administrative Agent. For the
avoidance of doubt, the Appraised Value of any Property for which an Approved
Appraisal has not been received will be zero; provided that for any Property
that is acquired after the Closing Date for which there is no Approved Appraisal
at the time acquired, the Appraised Value shall be the purchase price of such
Property until the earlier of (a) the Administrative Agent’s receipt of an
Approved Appraisal for such Property and (b) the first anniversary of such
Property’s acquisition; provided, further that if the Administrative Agent has
not received an Approved Appraisal for such Property on or prior to the first
anniversary of such Property’s acquisition, the Appraised Value of such Property
will thereafter be zero until such time as the Administrative Agent has received
an Approved Appraisal for such Property.
“Approved Appraisal” means, on any date and with respect to any Property (on an
individual, as opposed to portfolio value, basis), an “as is” appraisal of the
related Property, that is (a) conducted in accordance with the then current
edition of the RICS Appraisal and Valuation Standards or European equivalent,
(b) in form and substance, and prepared by an independent appraisal firm,
reasonably acceptable to the Administrative Agent and (c) dated within one year
of such date.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.
“Asset Level Financing” means (i) a secured mortgage financing with respect to a
parcel of real property that is owned by a Foreign Subsidiary, which secured
mortgage financing is provided by a Person that is not an Affiliate of the
Borrower or (ii) a mezzanine loan or preferred equity financing (or a similar
financing approved in writing by the Administrative Agent in its reasonable
discretion) with respect to a parcel of real property, or the cash flow arising
from such property, that is owned by a Foreign Subsidiary that is the subject of
a secured mortgage financing described in clause (i) above, which mezzanine
loan, preferred equity financing (or similar financing) is provided by a Person
that is not an Affiliate of the Borrower.
“Asset Level Financing Subsidiary” means any Foreign Subsidiary of the Borrower
that is not a direct Subsidiary of the Borrower and is party to or is bound by
the covenants of an Asset Level Financing.


64054670    3

--------------------------------------------------------------------------------





“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate, plus 1.00; and if Base Rate shall
be less than zero, such rate shall be deemed zero. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person


64054670    4

--------------------------------------------------------------------------------





whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Cash Available for Distribution” means, for any fiscal year, “Cash Available
for Distribution” or “CAD” as set forth in Holdings’ annual report on form 10-K
for such fiscal year; provided that such amount shall be calculated in a manner
materially consistent with that used in Holdings’ annual report on form 10-K for
the 2016 fiscal year (or calculated in a manner otherwise agreed to by
Administrative Agent in its reasonable discretion).


64054670    5

--------------------------------------------------------------------------------





“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Holdings cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;


64054670    6

--------------------------------------------------------------------------------





(c)    CNI NRE Advisors, LLC or an Affiliate of Colony Northstar, Inc. shall
cease to be the exclusive asset and investment manager of Holdings and its
Subsidiaries;
(d)    Holdings ceases to be the sole general partner of the Borrower; or
(e)    Holdings ceases to own, directly or indirectly, ninety-five percent (95%)
or more of the Equity Interests in the Borrower, free and clear of all Liens
(other than Permitted Equity Encumbrances.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Pledge Agreement and each of the
other agreements, instruments or documents that creates or perfects or purports
to create or perfect a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption or New Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


64054670    7

--------------------------------------------------------------------------------





“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Taxes” means, as of any date for the four fiscal quarter
period ending on such date with respect to the Consolidated Group, the aggregate
of all federal, state and foreign income taxes, as determined in accordance with
GAAP, to the extent the same are paid in cash, including, in any event, the
Consolidated Group Pro Rata Share of the foregoing items and components
attributable to Unconsolidated Affiliates.
“Consolidated EBITDA” means for any period, determined in accordance with GAAP
and without duplication, Net Income (or Loss) of the Consolidated Group,
exclusive of the following (but only to the extent included in determining such
Net Income (or Loss)): (a) depreciation and amortization expense, (b)
Consolidated Interest Expense, (c) income tax expense, (d) extraordinary or
non-recurring gains and losses, (e) gains and losses from sales of assets, (f)
net gains (or losses) resulting from currency translation gains (or losses)
related to currency re-measurements, (g) unrealized gains (or losses) from
change in fair value, (h) charges resulting from impairment of property, (i)
charges resulting from impairment of Intangible Assets, (j) reasonable
transaction fees and expenses incurred in respect of the revolving credit
facility hereunder or any Acquisition or debt incurrence (in each case whether
or not consummated), in each case that are not permitted to be capitalized
pursuant to GAAP, (k) other non-cash charges, including amortization of
non-cash, equity-based compensation and non-recurring items, in each case that
do not represent a cash item in such period or any future period, and (l) the
Consolidated Group Pro Rata Share of the foregoing items and components
referenced in clauses (a) through (k) attributable to Unconsolidated Affiliates.
“Consolidated Fixed Charges” means, with respect to the Consolidated Group for
any period determined in accordance with GAAP, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) all regularly scheduled
principal payments made or required to be made with respect to Indebtedness of
the Consolidated Parties during such period, other than any balloon payments or
final payments at maturity necessary to repay maturing Indebtedness in full, (c)
the aggregate amount of Consolidated Cash Taxes paid during such period, (d)
dividends, distributions and other payments in respect of preferred Equity
Interests (including without limitation all dividends, distributions and other
payments in respect of SEB Portfolio – Preferred), if any, paid or required to
be paid during such period, other than any non-scheduled payments made in
respect of a mandatory redemption of SEB Portfolio-Preferred and (e) the
Consolidated Group Pro Rata Share of the foregoing items and components
referenced in clauses (a) through (d) attributable to Unconsolidated Affiliates.
For purposes of this definition, Indebtedness that is effectively subject to a
fixed or maximum interest rate by virtue of interest rate protection agreements
will be deemed to accrue interest at such fixed or maximum rate of interest, as
the case may be.
“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries.
“Consolidated Group Pro Rata Share” means, at any time with respect to any
Unconsolidated Affiliate, the percentage interest held by the Consolidated
Group, in the aggregate, in such Unconsolidated Affiliate at such time
determined by calculating the percentage of Equity Interests of such
Unconsolidated Affiliate owned by Consolidated Parties.


64054670    8

--------------------------------------------------------------------------------





“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (a) total interest expense of the Consolidated Group determined in
accordance with GAAP (including for the avoidance of doubt interest attributable
to capitalized leases, but excluding amortization of deferred financing costs)
and (b) the Consolidated Group Pro Rata Share of interest expense attributable
to Unconsolidated Affiliates.
“Consolidated Leverage Ratio” means, at any time, the ratio of (a) the sum of
(i) Consolidated Total Indebtedness and (ii) the aggregate principal amount of
preferred equity certificates issued as part of the SEB Portfolio-Preferred
(other than any such preferred equity certificates held by Holdings, the
Borrower or any Domestic Subsidiary) to (b) Consolidated Total Asset Value.
“Consolidated Party” means a member of the Consolidated Group.
“Consolidated Tangible Net Worth” means, as of any date of determination, (a)
Shareholders’ Equity on that date minus (b) the Intangible Assets of Holdings on
that date, plus (c) all accumulated depreciation and amortization of Holdings as
of that date, in each case determined on a consolidated basis in accordance with
GAAP.
“Consolidated Total Asset Value” means, at any time, for the Consolidated Group,
an amount equal to (a) the aggregate Appraised Value of all operating Properties
owned or ground leased by a Consolidated Party, plus (b) the aggregate amount of
“cash and cash equivalents” (as defined in accordance with GAAP) owned by
Consolidated Parties (including restricted cash and cash equivalents), plus (c)
the aggregate undepreciated book value of unimproved land holdings owned or
ground leased by a Consolidated Party, as adjusted in accordance with GAAP to
reflect impairment charges, write-downs and losses, provided that the amount
under this clause (c) shall be limited to five percent (5%) of Consolidated
Total Asset Value, plus (d) the aggregate GAAP book value of mortgage loans, as
adjusted in accordance with GAAP to reflect impairment charges, write-downs and
losses; provided that the amount under this clause (d) shall be limited to
fifteen percent (15%) of Consolidated Total Asset Value, plus (e) the aggregate
GAAP book value of mezzanine loans and notes receivable (other than intercompany
loans and advances among Consolidated Parties), as adjusted in accordance with
GAAP to reflect impairment charges, write-downs and losses; provided that the
amount under this clause (e) shall be limited to five percent (5%) of
Consolidated Total Asset Value, plus (f) the aggregate undepreciated book value
of properties under development, as adjusted in accordance with GAAP to reflect
impairment charges, write-downs and losses; provided that the amount under this
clause (f) shall be limited to ten percent (10%) of Consolidated Total Asset
Value, plus (g) the Consolidated Group Pro Rata Share of the foregoing types of
assets that are owned or ground leased by Unconsolidated Affiliates, with the
value thereof determined for purposes hereof in the same manner as if such
assets were owned or ground leased by a Consolidated Party; provided that the
amount under this clause (g) shall be limited to fifteen percent (15%) of
Consolidated Total Asset Value. Notwithstanding the foregoing and solely for
purposes of this definition, (i) the sum of the aggregate investments by
Consolidated Parties of the types described in clauses (c) through (g) above
shall not exceed twenty-five percent (25%) of Consolidated Total Asset Value and
(ii) not more than twenty percent (20%) of Consolidated Total Asset Value may be
in respect of Properties located in jurisdictions other than the Specified


64054670    9

--------------------------------------------------------------------------------





Jurisdictions, in each case under clauses (i) and (ii), with any excess over
such limit being excluded from Consolidated Total Asset Value.
“Consolidated Total Indebtedness” means, as of any date of determination, the
then aggregate outstanding amount of all Indebtedness of Holdings and its
Subsidiaries on a consolidated basis.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Customary Non-Recourse Carve-outs” with respect to any Non-Recourse
Indebtedness, means exclusions from the exculpation provisions with respect to
such Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of
funds, waste, environmental claims, voluntary bankruptcy, collusive involuntary
bankruptcy, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of commercial real estate.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative


64054670    10

--------------------------------------------------------------------------------





Agent, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
the L/C Issuer or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C


64054670    11

--------------------------------------------------------------------------------





Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of


64054670    12

--------------------------------------------------------------------------------





capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
including, in respect of such Person, all Luxembourg law governed preferred
equity certificates, convertible preferred equity certificates, asset linked
preferred equity certificates or other such instruments with the same economic
effect.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Holdings within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of Holdings or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by Holdings or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan under Section 4042 of ERISA or the appointment of a trustee under Section
4042 of ERISA to administer any Pension Plan; or (f) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)    with respect to any Credit Extension denominated in Dollars, Euro, Swiss
Francs or Sterling, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of the applicable
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two


64054670    13

--------------------------------------------------------------------------------





Business Days prior to such date for Dollar deposits with a term of one month
commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Rate” means, as of any date of determination thereof, with respect to
any Alternative Currency, the rate at which such Alternative Currency may be
exchanged into Dollars as set forth on OANDA.com for such Alternate Currency (or
such other commercially available source providing quotations of such
Alternative Currency as may be designated by the Borrower and is acceptable to
the Administrative Agent from time to time) at approximately 11:00 a.m. New York
time one Business Day prior to the date on which the foreign exchange
computation is made. In the event the Exchange Rate is not available at such
time for any reason with respect to any Alternative Currency, the Borrower shall
obtain the Spot Rate from the Administrative Agent with respect to such
Alternative Currency.
“Excluded Pledge Subsidiary” means an Asset Level Financing Subsidiary that is
party to or is bound by the covenants of an Asset Level Financing, which
covenants prohibit such Subsidiary from providing a pledge or granting security
under the Loan Documents.
“Excluded Subsidiary” means, at any time, (i) any Foreign Subsidiary that is not
a direct Subsidiary of the Borrower and at such time is not liable, whether as
borrower, guarantor or otherwise, with respect to Unsecured Indebtedness
(excluding (x) Indebtedness hereunder and (y) obligations in respect of
preferred equity certificates issued as part of the SEB Portfolio-Preferred to
the extent such obligations constitute Unsecured Indebtedness) and (ii) any
Asset Level Financing Subsidiary that is party to or is bound by the covenants
of an Asset Level Financing which covenants prohibit such Subsidiary from
providing a Guarantee under the Loan Documents.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes,


64054670    14

--------------------------------------------------------------------------------





(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 10.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii) or (c), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e), (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA and (e) any Luxembourg withholding Taxes required to be deducted or
withheld pursuant to the Luxembourg law dated December 23, 2005, as amended, on
savings paid to Luxembourg resident individuals.
“Extension Effective Date” has the meaning specified in Section 2.17(b).
“Facility Termination Date” has the meaning specified in Section 11.05.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and if the Federal Funds Rate shall be
less than zero, such rate shall be deemed zero.
“Fee Letter” means, collectively, the letter agreement, dated March 6, 2017, and
the letter agreement dated March [●], 2018, in each case, among the Borrower,
the Administrative Agent and the Arranger.
“First Amendment” means that certain First Amendment to Credit Agreement and New
Lender Joinder Agreement, dated as of March [●], 2018, among the Borrower,
Holdings, the Lenders party thereto, the Administrative Agent, the Swing Line
Lender and the L/C Issuer, and acknowledged and agreed to by the Subsidiary
Guarantors.
“First Amendment Effective Date” means the date on which the conditions
precedent set forth in Section 3 of the First Amendment were satisfied or waived
in accordance therewith.


64054670    15

--------------------------------------------------------------------------------





“Foreign Lender” means, (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Foreign Subsidiary Guaranty” means a guaranty of the Obligations by a Foreign
Subsidiary in form and substance satisfactory to the Administrative Agent.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Grantor” means, collectively, the Borrower and each Domestic Subsidiary except
Dukes Court-T (US), LLC.


64054670    16

--------------------------------------------------------------------------------





“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guaranties” means the Holdings Guaranty and each of the Subsidiary Guaranties.
“Guarantors” means, collectively, Holdings and each of the Subsidiary
Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Historical Financial Statements” means the audited consolidated balance sheet
of Holdings and its Subsidiaries for the fiscal year ended [December 31, 2016],
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.
“Holdings” has the meaning specified in the introductory paragraph hereto.
“Holdings Guaranty” means the guaranty of the Obligations by Holdings pursuant
to Article XI.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


64054670    17

--------------------------------------------------------------------------------





“Immaterial Subsidiary” means, at any time, a Subsidiary of Holdings that,
together with its Subsidiaries, (a) had assets included in the calculation of
Consolidated Total Asset Value as of the last day of the then most recently
ended fiscal quarter for which financial statements have been provided to the
Administrative Agent pursuant to Section 6.01(a) or (b) that were less than 5.0%
of Consolidated Total Asset Value as of such date, and (b) had a contribution to
Consolidated EBITDA (determined on a basis reasonably acceptable to the
Administrative Agent) for the then most recently ended period of four fiscal
quarters for which financial statements have been provided to the Administrative
Agent pursuant to Section 6.01(a) or (b) that was less than 5.0% of Consolidated
EBITDA for such period.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(h)    all Off-Balance Sheet Arrangements of such Person; and
(i)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, (i) Indebtedness shall include the Consolidated Group
Pro Rata Share of the foregoing items and components attributable to
Indebtedness of Unconsolidated Affiliates and (ii) the Indebtedness of any
Person shall include the Indebtedness of any partnership


64054670    18

--------------------------------------------------------------------------------





or joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Maturity Date” means April 6, 2019.2020.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice, or such other period that is twelve
months or less requested by the Borrower and consented to by all the Lenders;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and


64054670    19

--------------------------------------------------------------------------------





(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings, and costs to construct real property
assets under development).
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


64054670    20

--------------------------------------------------------------------------------





“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is ten days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Screen Rate” has the meaning specified in Section 3.07.
“LIBOR Successor Rate” has the meaning specified in Section 3.07.
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.07.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or


64054670    21

--------------------------------------------------------------------------------





other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Perfection Certificate, Perfection Certificate Supplement, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15, the Fee Letter, the Collateral Documents and the Guaranties.
“Loan Parties” means, collectively, the Borrower, Holdings and each Subsidiary
Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Luxembourg” means the Grand Duchy of Luxembourg.
“Luxembourg Subsidiary” means each Subsidiary of the Borrower that is
incorporated under the laws of Luxembourg and owned in whole or in part by a
Domestic Subsidiary.
“Management Fees” means, with respect to each Property for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
and (ii) three percent (3.0%) per annum on the aggregate base rent and
percentage rent due and payable under leases with respect to such Property.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of Holdings and its
Subsidiaries, taken as a whole or the Borrower and its Subsidiaries, taken as a
whole; (b) a material adverse effect on the rights and remedies of the
Administrative Agent or any Lender under any Loan Documents, or of the ability
of the Loan Parties taken as a whole to perform their obligations under any Loan
Document; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Material Subsidiary Group” means at any time, a group of Subsidiaries of
Holdings that, together with their respective Subsidiaries, (i) had assets
included in the calculation of Consolidated Total Asset Value as of the last day
of the then most recently ended fiscal quarter for which financial statements
have been provided to the Administrative Agent pursuant to Section 6.01(a) or
(b) that exceeded 7.5% of Total Asset Value as of such date and (ii) whose
contribution to Consolidated EBITDA (determined on a basis reasonably acceptable
to the Administrative Agent) for the then most recently ended period of four
fiscal quarters for which financial statements have been provided to the
Administrative Agent pursuant to Section 6.01(a) or (b) exceeded 7.5% of
Consolidated EBITDA for such period.


64054670    22

--------------------------------------------------------------------------------





“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if the
Initial Maturity Date is extended pursuant to Section 2.17, such extended
maturity date as determined pursuant to Section 2.17; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Negative Pledge” means a provision (howsoever described) of any agreement
(other than this Agreement or any other Loan Document) that prohibits the
creation or subsistence of any Lien on any assets of a Person.
“Net Income (or Loss)” means, with respect to any Person or group of Persons for
any period, the sum of (a) the net income (or loss) of such Person(s) determined
in accordance with GAAP and (b) the Consolidated Group Pro Rata Share of the net
income (or loss) attributable to Unconsolidated Affiliates.
“New Lender Joinder Agreement” has the meaning specified in Section 2.14(a).
“New Subsidiary” has the meaning specified in Section 6.13(a).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness of
such Person in respect of which recourse for payment is contractually limited to
Liens on:
(a)    a particular asset or group of assets owned directly by such Person, or
(b)    Equity Interests in such Person and/or in subsidiaries of such Person
that are direct or indirect owners of a particular asset or group of assets that
have been pledged to secure such Indebtedness, in each case so long as such
direct and indirect owners (including such


64054670    23

--------------------------------------------------------------------------------





Person) themselves have no assets other than a direct or indirect ownership
interest in such pledged asset or group of assets (and other assets that are
incidental to the ownership thereof and in the aggregate are of nominal value).
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or any Subsidiary thereof arising under
any Loan Document or otherwise with respect to any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“Occupancy Rate” means, with respect to any Property at any time, the ratio
(expressed as a percentage) of (a) the total amount of rentable space in such
Property leased to Qualified Tenants that are not affiliated with Holdings
pursuant to binding written leases, to (b) the aggregate rentable space in such
Property.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with Holdings is a
party, under which Holdings has:
(a)    any obligation under a guarantee contract that has any of the
characteristics identified in FASB ASC 460-10-15-4;
(b)    a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;
(c)    any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to Holding’s own stock and classified in stockholders’ equity in
Holding’s statement of financial position, as described in FASB ASC
815-10-15-74; or
(d)    any obligation, including a contingent obligation, arising out of a
variable interest (as defined in the FASB ASC Master Glossary) in an
unconsolidated entity that is held by, and material to, Holdings, where such
entity provides financing, liquidity, market risk or credit risk support to, or
engages in leasing, hedging or research and development services with, Holdings
or its Subsidiaries.


64054670    24

--------------------------------------------------------------------------------





“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” has the meaning specified in the third introductory
paragraph hereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except (a) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06) and (b) any Luxembourg registration duties
(droits d’enregistrement) and/or stamp duties (droits de timbre) due to a
registration, submission or filing by the Administrative Agent or any Lender of
any Loan Document but only to the extent that such registration, submission or
filing is made on a purely voluntary basis by the Administrative Agent or such
Lender which shall mean that such registration, submission or filing is (i) not
mandatory and (ii) not required to maintain, defend or preserve the rights of
the Administrative Agent or such Lender under the Loan Documents.
“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking


64054670    25

--------------------------------------------------------------------------------





industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market and if the Overnight Rate shall be less than
zero, such rate shall be deemed zero.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by Holdings and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
“Perfection Certificate” shall mean a certificate in the form of Exhibit J-1 or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit J-2 or any other form approved by the Administrative Agent.
“Permitted Equity Encumbrances” means:
(a)    Liens pursuant to any Loan Document;
(b)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h); and
(c)    Liens for taxes not yet due or Liens for taxes which are being contested
in good faith and by appropriate proceedings diligently conducted, and for which
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP.


64054670    26

--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means, collectively, each pledge agreement (or similar
agreement) pursuant to which Borrower or any Subsidiary grants a lien in favor
of the Administrative Agent to secure the Obligations (including a pledge
agreement substantially in the form of Exhibit I, and such other pledge
agreement(s) (if any) made by a Grantor in favor of the Administrative Agent to
secure the Obligations in form and substance satisfactory to the Administrative
Agent).
“Priority Deed” means that certain Priority Deed dated 19 May 2015 between Prime
Holdings-T (US), LLC, (in its capacity as holder of the Class 1 PECs, the
"Original Class 1 Holder"); CSI Europe S.À R.L., (in its capacity as holder of
the Class 2 PECs, the "Original Class 2 Holder" and in its capacity as holder of
Common Shares, the "CS Shareholder"); Prime Holdings-T (US), LLC, (in its
capacity as holder of the Class 3 PECs, the "Original Class 3 Holder" and
together with the Class 1 Holder and the Class 2 Holder, the "Original
Holders"); Prime Holdings-T (US), LLC, (in its capacity as holder of Common
Shares, the "NS Shareholder" and together with the CS Shareholder, the "Original
Shareholders" and each an "Original Shareholder"); and Prime Holdco A-T S.À
R.L., as such Priority Deed is in effect on the Closing Date.
“Pro Forma Basis” means, with respect to the determination of compliance with
any covenant in Section 7.11 on any date, for purposes of any such calculations,
the subject transaction shall be deemed to have occurred as of the first day of
the fiscal quarter or the first day of the period of four (4) consecutive fiscal
quarters, as applicable, ending as of the most recent fiscal quarter end
preceding the date of such transaction for which financial statements have been
provided to the Administrative Agent pursuant to Section 6.01(a) or (b), and
(i)    in the case of an incurrence or assumption of Indebtedness, the aggregate
amount of such incurred or assumed Indebtedness shall be included and deemed to
have been incurred as of the first day of the applicable period, and any
Indebtedness which is retired in connection with such incurrence or assumption
shall be excluded and deemed to have been retired as of the first day of the
applicable period;
(ii)     in the case of a Disposition, (x) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject of such Disposition shall be excluded to the extent
relating to any period prior to the date of the subject transaction, and (y)
Indebtedness paid or retired in connection with the subject transaction shall be
deemed to have been paid and retired as of the first day of the applicable
period; and
(iii)    in the case of the making of any Investment, (x) income statement items
(whether positive or negative) attributable to the Person, property, entities or
business units that are the subject of such Investment shall be included to the
extent relating to any period prior to the date of the subject transaction, and
(y) Indebtedness incurred in connection with the subject transaction shall be
deemed to have been incurred as of the first day of the applicable period (and


64054670    27

--------------------------------------------------------------------------------





interest expense shall be imputed for the applicable period utilizing the actual
interest rates thereunder or, if actual rates are not ascertainable, assuming
prevailing interest rates hereunder).
“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(ix).
“Property” means, a parcel of real or leasehold property, together with all
improvements (if any) thereon (including all tangible personal property owned by
the person owning such real or leasehold property) owned in fee simple or leased
pursuant to a ground lease by any Person.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Tenants” means a tenant in occupancy that is party to a lease of all
or a portion of a Property and is not in default under such lease for a period
of thirty (30) days or more and not subject to any proceeding under any Debtor
Relief Law.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Recourse Indebtedness” means, with respect to any Person, Indebtedness that is
not Non-Recourse Indebtedness; provided that (i) personal recourse for Customary
Non-Recourse Carve-Outs shall not, by itself, cause such Indebtedness to be
characterized as Recourse Indebtedness and (ii) Recourse Indebtedness shall not
include obligations of any Person in respect of SEB Portfolio – Preferred other
than obligations to make scheduled payments for the purchase, redemption,
retirement, defeasance or otherwise in respect of the principal amount thereof
prior to the stated maturity thereof (valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends).
“Register” has the meaning specified in Section 10.06(c).
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856 et seq. of the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


64054670    28

--------------------------------------------------------------------------------





“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Responsible Officer” means (a) in the case of any Loan Party that has one or
more officers, (i) the chief executive officer, president, chief financial
officer, managing director, general counsel or treasurer of such Loan Party or,
in the case of a Foreign Obligor, a director, officer or manager (as applicable)
of such Loan Party identified in an incumbency certificate furnished to the
Administrative Agent, or, (ii) solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary of such Loan Party or, in
the case of a Foreign Obligor, a director, officer or manager (as applicable) of
such Loan Party, (b) in the case of any Loan Party that does not have any
officers, (i) the chief executive officer, president, chief financial officer,
managing director, general counsel or treasurer of the general partner, manager,
managing member or member, as applicable, of such Loan Party or, in the case of
a Foreign Obligor, a director, officer or manager (as applicable) of the general
partner, manager, managing member or member, as applicable, of such Loan Party
identified in an incumbency certificate furnished to the Administrative Agent,
or, solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary (or, in the case of a Foreign Obligor, a director,
officer or manager (as applicable)) of the general partner, manager, managing
member or member, as applicable, of such Loan Party, and (c) solely for purposes
of notices given pursuant to Article II, any other officer, or (in the case of a
Foreign Obligor) director, officer or manager (as applicable), of the applicable
Loan Party so designated by any of the foregoing officers, directors or managers
(as applicable) listed in clause (a) (and, in the case of a Loan Party that does
not have any officers (or in the case of a Foreign Obligor, does not have any
directors, officers or managers), any other officer or authorized representative
of the general partner, manager, managing member or member, as applicable, of
such Loan Party so designated by any of the foregoing officers, directors or
managers (as applicable) listed in clause (b)) in a notice to the Administrative
Agent or any other officer, employee, or (in the case of a Foreign Obligor)
director, officer, manager or employee, of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent (and, in the case of a Loan Party that does not have any
officers, any other officer or authorized representative of the general partner,
manager, managing member or member, as applicable, of such Loan Party so
designated by any of the foregoing officers or directors listed in clause (b)).
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be


64054670    29

--------------------------------------------------------------------------------





conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of such Person, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and Swing
Line Loans at such time.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Scheduled Unavailability Date” has the meaning specified in Section 3.07.
“SEB Portfolio-Preferred” means preferred equity certificates issued by Prime
Holdco A-T S.à.r.l. and described as “SEB Portfolio-Preferred” in the Form S-11
filed by Holdings with the SEC on October 9, 2015.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


64054670    30

--------------------------------------------------------------------------------





“Secured Indebtedness” means Indebtedness that is secured by a Lien on any
asset, including without limitation any Equity Interest.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Holdings and its Subsidiaries as of that date determined
in accordance with GAAP.
“Solvency Certificate” means a solvency certificate substantially in the form of
Exhibit G.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Jurisdiction” means each of the United Kingdom, France, Germany and
the Netherlands.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at


64054670    31

--------------------------------------------------------------------------------





the time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guaranties” means, collectively, the US Subsidiary Guaranty, each
Foreign Subsidiary Guaranty (if any) and such other documentation executed and
delivered by a Subsidiary of Holdings to evidence a Guarantee of the Obligations
by such Subsidiary in favor of the Administrative Agent and the Lenders, which
documentation shall be in form and substance acceptable to the Administrative
Agent.
“Subsidiary Guarantors” means at any time, collectively, each Subsidiary of
Holdings that is party to a Subsidiary Guaranty. For the avoidance of doubt and
notwithstanding anything to the contrary contained herein, any Subsidiary (other
than any Excluded Subsidiary) that is liable with respect to Unsecured
Indebtedness will be a Subsidiary Guarantor.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


64054670    32

--------------------------------------------------------------------------------





“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Turn-Over Subsidiary” means any Subsidiary of Holdings with respect to which:
(a) such Subsidiary is a borrower of Non-Recourse Indebtedness that has either
matured or that is the subject of an event of default or equivalent condition
beyond the applicable grace period, if any, provided therefor and such event of
default or equivalent condition has caused the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders), to
accelerate such Indebtedness; (b) the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) has initiated
foreclosure proceedings against the collateral securing such Indebtedness (a
“Non-Recourse Indebtedness Foreclosure”); and (c) the Borrower has advised the
Administrative Agent in writing that either the applicable Subsidiary does not
intend to contest such Non-Recourse Indebtedness Foreclosure or the applicable
Subsidiary intends to convey the


64054670    33

--------------------------------------------------------------------------------





collateral subject to such Non-Recourse Indebtedness Foreclosure to the lenders
of such Indebtedness. Notwithstanding the foregoing, in no event shall the
Borrower be deemed to be a Turn-Over Subsidiary.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unconsolidated Affiliates” means, at any date, any Person (a) in which a
Consolidated Party, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (b) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unsecured Indebtedness” means, with respect to any Person, Indebtedness that is
not Secured Indebtedness.
“US Subsidiary Guaranty” means a guaranty substantially in the form of Exhibit
H.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly by such Person.
“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled, directly
or indirectly, by such Person. Notwithstanding the foregoing, for purposes of
this Agreement each Wholly-Owned Subsidiary of the Borrower shall be deemed to
be a Wholly-Owned Subsidiary of Holdings.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


64054670    34

--------------------------------------------------------------------------------





1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
2.    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of
Holdings and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.


64054670    35

--------------------------------------------------------------------------------





(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Historical Financial Statements for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.
1.04    Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with


64054670    36

--------------------------------------------------------------------------------





0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the L/C Issuer, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.
1.06    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Committed Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.07    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.08    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.


64054670    37

--------------------------------------------------------------------------------





ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section 2.01. Committed
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) four Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Any Lender not responding to such request before the
applicable time set forth in the following sentence shall be deemed to have
declined to consent to the requested Interest Period. Not later than 11:00 a.m.,
(i) three Business Days before the requested date of such Borrowing, conversion
or continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess


64054670    38

--------------------------------------------------------------------------------





thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, and (vi) the currency of
the Committed Loans to be borrowed. If the Borrower fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Committed Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Committed Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case, in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Borrower as provided above.


64054670    39

--------------------------------------------------------------------------------





(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the continuance of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect with respect to Committed Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Aggregate Commitments, (y) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, and (z)
the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and


64054670    40

--------------------------------------------------------------------------------





conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
first anniversary of the Maturity Date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;
(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    the L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter


64054670    41

--------------------------------------------------------------------------------





of Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or
(G)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the


64054670    42

--------------------------------------------------------------------------------





proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the first anniversary of the Maturity
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C


64054670    43

--------------------------------------------------------------------------------





Issuer will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall promptly notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Borrower fails to
timely reimburse the L/C Issuer on the Honor Date, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to any minimum or multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed


64054670    44

--------------------------------------------------------------------------------





Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative


64054670    45

--------------------------------------------------------------------------------





Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;


64054670    46

--------------------------------------------------------------------------------





(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided,


64054670    47

--------------------------------------------------------------------------------





however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP or UCP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to adjustment as provided
in Section 2.16, with its Applicable Percentage, in Dollars, a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate for Eurocurrency Rate Loans times the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
expiration date of such Letter of Credit and thereafter on demand and (ii)
computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, (x) while any
Event of Default arising under Section 8.01(a)(i), (f) or (g) is continuing and
(y) upon the request of the Required


64054670    48

--------------------------------------------------------------------------------





Lenders, while any Event of Default is continuing (other than as set forth in
clause (x) above), all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the expiration date of such Letter of
Credit and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.08. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans and, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, maynot to exceed the amount of such
Lender’s Commitment; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, (y) the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions


64054670    49

--------------------------------------------------------------------------------





hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone or by a Swing Line Loan Notice; provided
that any telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a Swing Line Loan Notice. Each such
Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (x) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (y) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower either
by (x) crediting the account of the Borrower on the books of the Swing Line
Lender in Same Day Funds or (y) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Swing Line Lender by the Borrower;
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account


64054670    50

--------------------------------------------------------------------------------





of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.


64054670    51

--------------------------------------------------------------------------------





(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (C) on the date of prepayment of Base Rate Committed Loans; (ii)
any prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iv) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that any such notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
another transaction, the proceeds of which will be used to prepay outstanding
Committed Loans, in which case such prepayment may be conditional upon the
effectiveness of such other credit facilities or the closing of such other
transaction. Any prepayment


64054670    52

--------------------------------------------------------------------------------





of a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.16, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided further that any such notice of prepayment may state that such notice
is conditioned upon the effectiveness of other credit facilities or the closing
of another transaction, the proceeds of which will be used to prepay any
outstanding Swing Line Loans, in which case such prepayment may be conditional
upon the effectiveness of such other credit facilities or the closing of such
other transaction.
(c)    If at any time the Total Outstandings exceeds an amount equal to the
Aggregate Commitments, within one Business Day, the Borrower shall prepay Loans
(including Swing Line Loans and L/C Borrowings) and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings) in an aggregate amount necessary
to eliminate such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless, after the prepayment in full of the Loans, Total Outstandings
continues to exceed the Aggregate Commitments. Each prepayment pursuant to the
foregoing sentence shall be applied, first, to the outstanding Swing Line Loans
until paid in full, second, ratably to the outstanding Loans (without any
reduction of the Aggregate Commitments) until paid in full, and third, to Cash
Collateralize the L/C Obligations in full.
2.06    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in a minimum aggregate amount of $5,000,000, (iii)
the Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit exceeds the amount of the Aggregate Commitments, the Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.


64054670    53

--------------------------------------------------------------------------------





2.07    Repayment of Loans.
(a)    The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
(b)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date five Business Days after such Loan is made and (ii) the Maturity
Date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    (i) While any Event of Default arising under Section 8.01(a)(i), (f) or
(g) is continuing, the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default is
continuing (other than as set forth in clause (b)(i) above), the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Fee Rate times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment


64054670    54

--------------------------------------------------------------------------------





fee. The commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.
(b)    Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrower in addition to such accounts or


64054670    55

--------------------------------------------------------------------------------





records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by any Loan Party shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by any Loan Party hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by any Loan Party hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Loan Party is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Loan Party shall make such payment in Dollars in the Dollar Equivalent of
the Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Loan Party shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available


64054670    56

--------------------------------------------------------------------------------





on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender


64054670    57

--------------------------------------------------------------------------------





to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Increase in Commitments.


64054670    58

--------------------------------------------------------------------------------





(a)    Request for Increase. Provided there exists no Default, upon written
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time on or after the Closing Date, request an
increase in the Aggregate Commitments to an amount not exceeding
$70,000,000105,000,000; provided that any such request for an increase shall be
in a minimum amount of $10,000,000 or such other amount agreed to by the
Borrower and the Administrative Agent.
Each notice from the Borrower pursuant to this Section 2.14(a) shall specify the
identity of each Lender and each Eligible Assignee that it has or proposes to
approach to provide all or a portion of such increase (subject in each case to
any requisite consents required under Section 10.06). Each designated existing
Lender shall notify the Administrative Agent and the Borrower within 10 Business
Days whether or not it agrees to provide all or a portion of such increase and,
if so, whether by an amount equal to, greater than, or less than, its Applicable
Percentage of such requested increase. Any existing Lender approached to provide
all or a portion of such increase may elect or decline, in its sole discretion,
to provide all or a portion of such increase offered to it. Any designated
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. Any Eligible Assignee providing any portion of such
increase that is not an existing Lender shall become a Lender pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel (a “New Lender Joinder Agreement”). The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.
(b)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section 2.14, the Borrower (in consultation
with the Administrative Agent and subject to confirmation by the Administrative
Agent that the conditions precedent set forth in Section 2.14(c) have been
satisfied) shall determine the effective date (each an “Increase Effective
Date”) and the final allocation of such increase among the Lenders and Eligible
Assignees. The Administrative Agent shall promptly notify the Borrower, the
Lenders and any party that is to become a Lender on the Increase Effective Date
of the final allocation of such increase and the Increase Effective Date. The
Administrative Agent is authorized and directed to amend and distribute to the
Lenders, including any party becoming a Lender on the Increase Effective Date, a
revised Schedule 2.01 that gives effect to the increase and the allocation among
the Lenders.
(c)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) both before and after giving effect to such increase, (x) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except (I) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (II) any
representation or warranty that is already by its terms qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (I)) after giving effect to such qualification
and (III) that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (y) no Default is continuing, (ii) the
Borrower shall deliver to the Administrative


64054670    59

--------------------------------------------------------------------------------





Agent a certificate of Holdings dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of Holdings
(x) certifying that, as of such Increase Effective Date, the resolutions
delivered to the Administrative Agent and the Lenders on the ClosingFirst
Amendment Effective Date with respect to Holdings and the Borrower (which
resolutions include approval to increase the Aggregate Commitments to an amount
at least equal to $70,000,000105,000,000) are and remain in full force and
effect and have not been modified, rescinded or superseded since the date of
adoption, and (y) certifying that the conditions specified in clause (i) above
have been satisfied, (iii) the Administrative Agent shall have received (x) a
New Lender Joinder Agreement duly executed by the Borrower and each Eligible
Assignee that is becoming a Lender in connection with such increase, which New
Lender Joinder Agreement has been acknowledged and consented to in writing by
the Administrative Agent, the Swing Line Lender and the L/C Issuer and (y)
written confirmation from each existing Lender, if any, participating in such
increase of the amount by which its Commitment will be increased, which
confirmation has been acknowledged and consented to in writing by the Swing Line
Lender and the L/C Issuer, and (iv(iv) if requested by the Administrative Agent
or any Eligible Assignee or Lender participating in such increase, the
Administrative Agent shall have received favorable opinions of counsel,
including Luxembourg counsel, (in each case, which counsel shall be reasonably
acceptable to Administrative Agent), addressed to the Administrative Agent and
each Lender, as to such customary matters concerning the increase in the
Aggregate Commitments as the Administrative Agent may reasonably request, and
(v) the Borrower shall pay such fees to the Arranger, for its own account, and
to the Administrative Agent, for its own account and for the benefit of the
Lenders participating in the increase, as are agreed mutually at the time.
(d)    Settlement Procedures. On each Increase Effective Date, promptly
following fulfillment of the conditions set forth in clause (c) of this Section
2.14, the Administrative Agent shall notify the Lenders of the occurrence of the
increase in the Aggregate Commitments effected on such Increase Effective Date
and the amount of the Commitments and the Applicable Percentage of each Lender
as a result thereof. In the event that an increase in the Aggregate Commitments
results in any change to the Applicable Percentage of any Lender, then on the
Increase Effective Date, as applicable, (i) the participation interests of the
Lenders in any outstanding Letters of Credit and Swing Line Loans shall
automatically be reallocated among the Lenders in accordance with their
respective Applicable Percentages after giving effect to such increase, (ii) any
new Lender, and any existing Lender whose Commitment has increased, shall pay to
the Administrative Agent such amounts as are necessary to fund its new or
increased Applicable Percentage of all existing Committed Loans, (iii) the
Administrative Agent will use the proceeds thereof to pay to all existing
Lenders whose Applicable Percentage is decreasing such amounts as are necessary
so that each Lender’s share of all Committed Loans, will be equal to its
adjusted Applicable Percentage, and (iv) the Borrower shall pay any amounts
required pursuant to Section 3.05 on account of the payments made pursuant to
clause (iii) of this sentence.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.15    Cash Collateral.


64054670    60

--------------------------------------------------------------------------------





(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). Additionally, if the Administrative Agent
notifies the Borrower at any time that, as a result of exchange rate
fluctuations, the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall provide Cash Collateral
for the Outstanding Amount of the L/C Obligations in an amount not less than the
amount by which the Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate,


64054670    61

--------------------------------------------------------------------------------





its assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) Cash Collateral furnished by or
on behalf of the Borrower shall not be released during the continuance of a
Default, and (y) the Person providing Cash Collateral and the L/C Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default is continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans or unfunded
participations under this Agreement and (y) Cash Collateralize the L/C Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.15; sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer
or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment


64054670    62

--------------------------------------------------------------------------------





shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv).Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 10.20, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and


64054670    63

--------------------------------------------------------------------------------





(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
2.17    Extension of Maturity Date.
(a)    Requests for Extension. The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) at least 30 days prior
to the Initial Maturity Date, but no more than 90 days prior to the Initial
Maturity Date, subject to Sections 2.17(b) and (c), extend the Maturity Date for
an additional one year period from the Initial Maturity Date.
(b)    Conditions to Effectiveness of Extensions. As conditions precedent to the
effectiveness of such extension of the Maturity Date, each of the following
requirements shall be satisfied or waived on or prior to the Initial Maturity
Date as determined in good faith by the Administrative Agent (the first date on
which such conditions precedent are satisfied or waived, the “Extension
Effective Date”):
(i)    The Administrative Agent shall have received an Extension Notice within
the period required under Section 2.17(a) above;
(ii)    On the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Maturity Date, no
Default shall have occurred and be continuing;
(iii)    On the Extension Effective Date, immediately after giving effect to
such extension of the Maturity Date, the Consolidated Leverage Ratio determined
on a Pro Forma Basis shall not exceed sixty percent (60%);
(iv)    The Borrower shall have paid to the Administrative Agent, for the pro
rata benefit of the Lenders based on their respective Applicable Percentages as
of such date, an


64054670    64

--------------------------------------------------------------------------------





extension fee in an amount equal to 0.25% multiplied by the Aggregate
Commitments as in effect on the date the proposed extension is to become
effective (it being agreed that such extension fee shall be fully earned when
paid and shall not be refundable for any reason); and
(v)    The Administrative Agent shall have received a certificate of Holdings
dated as of the Extension Effective Date signed by a Responsible Officer of
Holdings (i) certifying that, as of the Extension Effective Date, the
resolutions delivered to the Administrative Agent and the Lenders on the Closing
Date with respect to Holdings and the Borrower (which resolutions include
approval for an extension of the Maturity Date for a period that is not less
than an additional one year from the Initial Maturity Date) are and remain in
full force and effect and have not been modified, rescinded or superseded since
the date of adoption and (ii) certifying that, before and after giving effect to
such extension, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the date the proposed extension is to become effective, both before
and after giving effect to such extension, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(y) any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (x)) after giving effect to such qualification
and (z) for purposes of this Section 2.17, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01, and (B) no Default exists.
(c)    If requested by the Administrative Agent, the Borrower and the other Loan
Parties shall have delivered to the Administrative Agent such reaffirmations of
their respective obligations under the Loan Documents (after giving effect to
the extension), and acknowledgments and certifications that they have no claims,
offsets or defenses with respect to the payment or performance of any of the
Obligations, including, without limitation, reaffirmations of each of the Pledge
Agreement and Guaranties, executed by the Loan Parties party thereto.
(d)    Any such extension of the Maturity Date shall become effective on the
Extension Effective Date.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the


64054670    65

--------------------------------------------------------------------------------





Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the


64054670    66

--------------------------------------------------------------------------------





Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Loan Party to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law


64054670    67

--------------------------------------------------------------------------------





other than the Code or the taxing authorities of the jurisdiction pursuant to
such applicable law to comply with the requirements for exemption or reduction
of withholding tax in that jurisdiction) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other


64054670    68

--------------------------------------------------------------------------------





certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(iv)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good


64054670    69

--------------------------------------------------------------------------------





faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without


64054670    70

--------------------------------------------------------------------------------





reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
then in the case of each of clause (a) and (b) above, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of the first sentence of this Section,
(2) the Administrative Agent determines or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or


64054670    71

--------------------------------------------------------------------------------





fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan(or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount


64054670    72

--------------------------------------------------------------------------------





or amounts as will compensate such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or the L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


64054670    73

--------------------------------------------------------------------------------





(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
(c)    any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or
any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Borrower such Lender or the L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and,


64054670    74

--------------------------------------------------------------------------------





in each case, such Lender has declined or is unable to designate a different
Lending Office in accordance with Section 3.06(a), the Borrower may replace such
Lender in accordance with Section 10.13.
3.07    LIBOR Successor Rate(a)    . (a) Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Administrative
Agent determines (which determination shall be conclusive absent manifest
error), or the Borrower or Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and, notwithstanding
anything to the contrary in Section 10.01(d), any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.
(b)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (a)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request


64054670    75

--------------------------------------------------------------------------------





for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
As used above:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
3.08    3.07 Survival. All obligations of the Loan Parties under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
4.01    Conditions of Effectiveness. The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or e-mails (in a .pdf format) or telecopies (in each case, followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party (to the extent a Loan Party is a
party thereto), each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    counterparts of this Agreement executed by each of the parties to this
Agreement on the Closing Date, and counterparts of Subsidiary Guaranties
executed by (A) each Domestic Subsidiary and (B) each Foreign Subsidiary, if
any, that is liable with respect to any Unsecured Indebtedness (other than (1)
the Obligations or (2) obligations in respect of the SEB Portfolio-Preferred to
the extent such obligations constitute Unsecured Indebtedness), in each case


64054670    76

--------------------------------------------------------------------------------





whether as borrower, guarantor or otherwise, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    each Pledge Agreement, duly executed by the applicable Grantor(s),
together with:
(A)    certificates or instruments, if any, representing the Collateral pledged
thereunder accompanied by all endorsements and/or powers required by the
applicable Pledge Agreement,
(B)    evidence that (1) all proper financing statements have been or
contemporaneously therewith will be duly filed under the Uniform Commercial Code
of all applicable jurisdictions and (2) all applicable perfection requirements
that the Administrative Agent reasonably may deem necessary or desirable in
order to perfect the Liens created under the Pledge Agreement, covering the
Collateral described in the Pledge Agreement,
(C)    completed requests for information listing all effective financing
statements or other perfection requirements filed in the jurisdictions referred
to in clause (B) above that name any Domestic Subsidiary as debtor, together
with (x) copies of such other financing statements and (y) if any such financing
statement covers Collateral, termination statements (or similar documents) for
filing in all applicable jurisdictions as may be necessary to terminate any such
effective financing statements (or equivalent filings), and
(D)    a Perfection Certificate duly executed by each Grantor;
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing (if applicable) and qualified to
engage in business in its jurisdiction of organization and each other
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(vi)    (x) a favorable opinion of Clifford Chance US LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request and (y) a favorable opinion of Luxembourg counsel,
addressed to the Administrative Agent and each


64054670    77

--------------------------------------------------------------------------------





Lender, as to such matters as the Administrative Agent may reasonably request
with respect to Pledge Agreements that are governed by Luxembourg law;
(vii)    a certificate of a Responsible Officer of Holdings or the Borrower, on
behalf of itself and each Loan Party, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
(viii)    a certificate signed by a Responsible Officer of the Borrower (x)
certifying that (1) the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (2) since the date of the Historical Financial Statements, there
has been no event or circumstance that has had or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(3) no action, suit, investigation or proceeding is pending or, to the knowledge
of any Loan Party, threatened in any court or before any arbitrator or
Governmental Authority that (A) relates to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby, or (B)
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect and (y) attaching copies of the Organization Documents
of each Person whose Equity Interests are included in the Collateral, which
Organization Documents shall (1) in the reasonable opinion of the Administrative
Agent, permit the Administrative Agent to realize on such Collateral upon the
occurrence and during the continuance of an Event of Default and (2) otherwise
be in form and substance reasonably satisfactory to the Administrative Agent;
(ix)    a duly completed compliance certificate as of the last day of the fiscal
quarter of Holdings ended on December 31, 2016, signed by a Responsible Officer
of Holdings, giving pro forma effect to the transactions to occur on the Closing
Date (including, without limitation, all Credit Extensions to occur on the
Closing Date) and including in reasonable detail the calculations required to
establish compliance with the covenants set forth in Section 7.11 (such
compliance certificate, the “Pro Forma Closing Date Compliance Certificate”);
(x)    a Solvency Certificate from the Borrower certifying that, after giving
effect to the transactions to occur on the Closing Date (including, without
limitation, all Credit Extensions to occur on the Closing Date), the Loan
Parties and their Subsidiaries, taken as a whole and on a consolidated basis,
are Solvent;
(xi)    an Approved Appraisal for each Property that is included in the
calculation of Consolidated Total Asset Value as of the Closing Date;
(xii)    the financial statements referenced in Section 5.05(a) and consolidated
forecasted balance sheet and statements of income and cash flows of Holdings and
its Subsidiaries on a quarterly basis for the fiscal year ending December 31,
2017 and on an annual basis for the succeeding two fiscal years;


64054670    78

--------------------------------------------------------------------------------





(xiii)    all documentation and other information that the Administrative Agent
or any Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act; and
(xiv)    such other certificates, consents and other documents, as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least two Business Days prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in any Loan Document, or which, in
each case, are contained in any other document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except (x) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (y) any representation or warranty that is already by its
terms qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (x)) after giving
effect to such qualification and (z) that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01.
(b)    No Default shall be continuing, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


64054670    79

--------------------------------------------------------------------------------





(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed (as applicable) and validly existing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed
and, as applicable, in good standing (if applicable) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license and (d) is in
good standing (if applicable) under the Laws of the jurisdiction of its
incorporation or organization; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention, in any material respect, of, or the creation of any Lien under,
or require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any material respect.


64054670    80

--------------------------------------------------------------------------------





5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability or by qualifications with respect to the enforceability of any
Loan Document against any Foreign Obligor party thereto set forth in any legal
opinion supplied to the Administrative Agent as a condition precedent to the
effectiveness of this Agreement.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Historical Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Persons described in such Financial Statements as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheet of Holdings and its Subsidiaries
furnished by the Borrower pursuant to Section 6.01(b) and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of Holdings and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)    Since the date of the Historical Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
(d)    The consolidated forecasted balance sheet and statements of income and
cash flows of Holdings and its Subsidiaries delivered pursuant to Section
4.01(a)(xi) or delivered pursuant


64054670    81

--------------------------------------------------------------------------------





to Section 6.01(c), as the case may be, were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, Holding’s best estimate of its future financial
condition and performance.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of their respective Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby or
thereby, or (b) either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08    Ownership of Property; Liens. Each of Holdings and each Subsidiary has
good, sufficient and legal title in fee simple (or similar ownership title) to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of Holdings and its Subsidiaries is subject to no
Liens, other than Liens not prohibited by Section 7.01.
5.09    Environmental Compliance. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither any Loan Party nor any of its Subsidiaries
(a) has failed to comply with any applicable Environmental Laws or to obtain,
maintain or comply with any Environmental Permit required under any applicable
Environmental Laws, (b) has incurred any Environmental Liability, (c) has
received notice of any claim with respect to any Environmental Liability or (d)
knows of any facts or conditions that could reasonably be expected to result in
any Environmental Liability.
5.10    Insurance. The insurance coverages required by Section 6.07 have been
obtained and are in effect.
5.11    Taxes. Holdings and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the Borrower’s and its
Subsidiaries’ knowledge, there is no proposed tax assessment against Holdings or
any Subsidiary that would reasonably be expected to have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.


64054670    82

--------------------------------------------------------------------------------





5.12    ERISA Compliance.
(a)    As of the Closing Date, neither Holdings nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan or Multiemployer Plan
and thereafter, neither Holdings nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan or Multiemployer Plan that has, or
would be reasonably likely to have, a Material Adverse Effect.
(b)    No Loan Party is, nor will any party be using, “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.
5.13    Subsidiaries; Identification Numbers. As of the Closing Date, Holdings
has no Subsidiaries other than those specifically disclosed in Schedule 5.13,
and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned, directly or
indirectly, by a Loan Party in the amounts specified on Schedule 5.13 free and
clear of all Liens other than Permitted Equity Encumbrances. Schedule 5.13 sets
forth as to each Loan Party on the Closing Date, its jurisdiction of
incorporation or organization, type of organization and true and correct U.S.
taxpayer identification number (or in the case of a Foreign Obligor, the true
and correct unique identification number of such Foreign Obligor that has been
issued by its jurisdiction of organization and the name of such jurisdiction).
5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of Holdings
and its Subsidiaries on a consolidated basis) will be margin stock.
(b)    None of Holdings, any Person Controlling Holdings, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.
5.15    Disclosure. The reports, financial statements, certificates and other
information furnished (whether in writing or orally) (excluding general economic
or industry specific data) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.


64054670    83

--------------------------------------------------------------------------------





5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Solvency. Holdings and its Subsidiaries on a consolidated basis are
Solvent.
5.18    OFAC; Sanctions. (a) Neither Holdings, nor any of its Subsidiaries, nor,
to the knowledge of the Borrower, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
(b)    No Loan, nor the proceeds from any Credit Extension, has been used by a
Loan Party to lend, contribute or fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or to the Borrower’s knowledge in any other manner
that will result in any violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions applicable to such entity.
5.19    Anti-Corruption Laws; Anti-Money Laundering Laws.
(a)    Holdings and its Subsidiaries have conducted their businesses in material
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
(b)    Neither Holdings nor any Subsidiary, nor, to the knowledge of the
Borrower, any Related Party (i) has violated in any material respect during the
last five years or is currently in violation in any material respect of any
applicable anti-money laundering Law or (ii) has engaged in the last five years
or currently engages in any transaction, investment, undertaking or activity
that conceals the identity, source or destination of the proceeds from any
category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.
5.20    Representations as to Foreign Obligors. The Borrower represents and
warrants to the Administrative Agent and the Lenders that:
(a)    Each Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party


64054670    84

--------------------------------------------------------------------------------





(collectively as to such Foreign Obligor, the “Applicable Foreign Obligor
Documents”), and the execution, delivery and performance by such Foreign Obligor
of the Applicable Foreign Obligor Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Obligor nor any of its property has any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which such Foreign Obligor is
organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced, (ii)
any payment of stamp taxes or notorial fees required to be paid prior to the
presentation to a court or other governmental authority of any Foreign Obligor
Document in connection with an enforcement proceeding in a jurisdiction outside
of the United States and (iii) any charge or tax as has been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except (i) as has been disclosed to the Administrative Agent and (ii)
the Luxembourg withholding tax that may be due under the Luxembourg law of
December 23, 2005 introducing a withholding tax on certain payments made to
Luxembourg individual residents.
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
5.21    REIT Status; Stock Exchange Listing. Holdings is organized and operated
in a manner that allows it to qualify for REIT Status, and Holdings has not
revoked its election to be taxed as a REIT and such election has not been
terminated. The shares of common stock of Holdings are listed on the New York
Stock Exchange.


64054670    85

--------------------------------------------------------------------------------





5.22    EEA Financial Institution. Neither the Borrower nor any Guarantor is an
EEA Financial Institution.
5.23    Subsidiary Guarantors. Each Subsidiary (other than an Excluded
Subsidiary) is a Subsidiary Guarantor.
5.24    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Equity Encumbrances) on all right, title and interest of the
respective Grantors in the Collateral described therein (including all Equity
Interests in each Domestic Subsidiary and each direct Foreign Subsidiary thereof
(excluding (x) any Asset Level Financing Subsidiary and (y) Dukes Court Owner-T
(US), LLCS.à r.l). Except as contemplated by the Collateral Documents, no filing
or other action will be necessary to perfect or protect such Liens.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Holdings and the Borrower shall, and shall cause each
Subsidiary to (except in the case of the covenants set forth in Sections 6.01,
6.02 and 6.03, the Borrower shall and in the case of the covenant set forth in
Section 6.18 Holdings shall):
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Holdings (or, if earlier, 15 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal year ended December 31, 2016), a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity, and cash flows for such fiscal year, setting forth in
each case (commencing with the fiscal year ending December 31, 2016) in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings (or, if
earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ended March 31, 2017), a consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of Holding’s fiscal year then


64054670    86

--------------------------------------------------------------------------------





ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of Holding’s fiscal year then ended, in
each case (commencing with the fiscal quarter ended March 31, 2017) in in the
same format as delivered to the SEC, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
(c)    as soon as available, but in any event no later than 90 days following
the end of each fiscal year of Holdings, forecasts prepared by management of
Holdings, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income and cash flows of Holdings
and its Subsidiaries on a quarterly basis for such fiscal year (including the
fiscal year in which the Maturity Date occurs).
As to any information contained in materials furnished pursuant to Section
6.02(c), Holdings shall not be separately required to furnish such information
under subsection (a) or (b) above, but the foregoing shall not be in derogation
of the obligation of the Borrower to furnish the information and materials
described in subsections (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent for
distribution to each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 31, 2017), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of Holdings (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes), together with a schedule of
Immaterial Subsidiaries as of the last day of the fiscal period covered by such
Compliance Certificate;
(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Holdings by independent accountants in connection with the
accounts or books of Holdings or any Subsidiary, or any audit of any of them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Holdings, and copies of all annual, regular, periodic and
special reports and registration statements which Holdings may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any material indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;


64054670    87

--------------------------------------------------------------------------------





(e)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of Holdings or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b)
or Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings posts such documents, or provides a link thereto on Holding’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Holding’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
Holdings and the Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of Holdings or any Subsidiary hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to Holdings, the
Borrower or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are requested on not less than three (3)
Business Days’ notice to be made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to any of Holdings and its Subsidiaries or their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public


64054670    88

--------------------------------------------------------------------------------





Side Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.03    Notices.Promptly notify in writing the Administrative Agent and each
Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Holdings or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between Holdings or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting Holdings or
any Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event;
(d)    of the existence of each Turn-Over Subsidiary; and
(e)    of any material change in accounting policies or financial reporting
practices by Holdings or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action Holdings or the applicable
Subsidiary has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Taxes and Other Obligations. Pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Holdings or such Subsidiary or (ii) in the
case of Indebtedness, failure to pay such Indebtedness would not constitute an
Event of Default under Section 8.01(e).
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve, renew and maintain in full force and
effect its good standing (if applicable) under the Laws of the jurisdiction of
its organization, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (d) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could


64054670    89

--------------------------------------------------------------------------------





reasonably be expected to have a Material Adverse Effect, except, in each case
under clauses (a) through (d), in the case of a Turn-Over Subsidiary that
constitutes an Immaterial Subsidiary but does not constitute, when taken
together with all other Turn-Over Subsidiaries, a Material Subsidiary Group.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition in all material respects as determined in
Borrower’s reasonable judgment, ordinary wear and tear excepted and casualty and
condemnation excepted; (b) make all necessary material repairs thereto and
renewals and replacements thereof except in the case of (a) or (b) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) operate such properties in the ordinary course of business,
except in the case of a Turn-Over Subsidiary that constitutes an Immaterial
Subsidiary but does not constitute, when taken together with all other Turn-Over
Subsidiaries, a Material Subsidiary Group.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Holdings, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons, except in the case of a Turn-Over Subsidiary that constitutes an
Immaterial Subsidiary but does not constitute, when taken together with all
other Turn-Over Subsidiaries, a Material Subsidiary Group.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Holdings or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Holdings or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender on five Business Days advance notice to
the Borrower, to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default is continuing the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.


64054670    90

--------------------------------------------------------------------------------





6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes, including acquisitions, working capital, repayment of other
Indebtedness, dividends and capital expenditures, in each case not in
contravention of any Law or of any Loan Document.
6.12    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.
6.13    Additional Subsidiary Guarantors and Grantors. (a) within 15 days (or
such longer period as the Administrative Agent shall agree) of any Person
becoming a Subsidiary (other than an Excluded Subsidiary) (each such Subsidiary
being referred to as a “New Subsidiary”):
(i)    notify the Administrative Agent in writing of the existence of such New
Subsidiary, which notice identifies the jurisdiction of formation or
organization, as applicable, of such New Subsidiary; and
(ii)    provide the Administrative Agent with any and all documentation and
other information (including in any event the U.S. taxpayer identification
number for such New Subsidiary if it is a Domestic Subsidiary) that the
Administrative Agent, or any Lender through the Administrative Agent, reasonably
requests in order to comply with its obligations under applicable “know your
customer” and applicable anti-money laundering rules and regulations, including
the Act;
(b)    within 30 days (or such longer period as the Administrative Agent shall
agree) of any Person becoming a New Subsidiary, cause such New Subsidiary to
become a Subsidiary Guarantor and Guarantee the Obligations by executing and
delivering to the Administrative Agent a Subsidiary Guaranty or a joinder
agreement with respect to an existing Subsidiary Guaranty; and
(c)    within 30 days (or such longer period as the Administrative Agent shall
agree) of any Person becoming a New Subsidiary (other than an Excluded Pledge
Subsidiary):
(i)    if such New Subsidiary is owned directly by the Borrower, execute and
deliver to the Administrative Agent a Pledge Agreement or a joinder agreement
with respect to an existing Pledge Agreement (as determined most appropriate by
the Administrative Agent) governed by New York law or Luxembourg law, as
applicable, pursuant to which the Equity Interests in such New Subsidiary and
all indebtedness owed by such New Subsidiary to the Borrower are pledged to the
Administrative Agent to secure the Obligations, (y) if such New Subsidiary is a
Domestic Subsidiary that is not a direct Subsidiary of the Borrower, cause the
direct owner(s) of such New Subsidiary to execute and deliver to the
Administrative Agent a Pledge Agreement or a joinder agreement with respect to
an existing Pledge Agreement (as determined most appropriate by the
Administrative Agent) governed by New York law, pursuant to which the Equity
Interests in such New Subsidiary and all indebtedness owed by such New
Subsidiary to such direct owner(s) are pledged to the Administrative Agent to
secure the Obligations and (z) if such New Subsidiary is a first-tier Luxembourg
Subsidiary owned directly, in whole or in part, by one or more Domestic


64054670    91

--------------------------------------------------------------------------------





Subsidiaries, cause such Domestic Subsidiary(ies) to execute and deliver to the
Administrative Agent a Pledge Agreement or a joinder agreement with respect to
an existing Pledge Agreement (as determined most appropriate by the
Administrative Agent) governed by Luxembourg law, pursuant to which the Equity
Interests in such New Subsidiary and all indebtedness owed by such New
Subsidiary to such Domestic Subsidiary(ies) are pledged to the Administrative
Agent to secure the Obligations;
(ii)    deliver to the Administrative Agent (x) the items referenced in Section
4.01(a)(iii), (iv), (v) and (vi) with respect to such New Subsidiary and (y) if
requested by the Administrative Agent, favorable opinions of counsel (which
counsel shall be reasonably acceptable to the Administrative Agent), addressed
to the Administrative Agent and each Lender, as to such matters concerning such
New Subsidiary and the Loan Documents to which such New Subsidiary is a party as
the Administrative Agent may reasonably request, all in form, content and scope
consistent with the documents delivered on the Closing Date pursuant to such
provisions; and
(iii)    deliver to the Administrative Agent such other documents (including any
amendments or supplements to the relevant Collateral Documents), instruments,
agreements or information as the Administrative Agent reasonably may reasonably
request.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation
conducted by the Administrative Agent with respect to any New Subsidiary is not
reasonably satisfactory to the Administrative Agent, such New Subsidiary shall
not be permitted or required to become a Guarantor.
6.14    Compliance with Environmental Laws. Comply, and use its commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits relating to such properties; obtain
and renew all material Environmental Permits necessary for its operations and
properties; and conduct any required investigation, study, sampling and testing,
and undertake any required cleanup, response, removal, remedial or other action
necessary to remove, remediate and clean up all Hazardous Materials at, on,
under or emanating from any of the properties owned, leased or operated by it in
accordance with the requirements of all applicable Environmental Laws; provided,
however, that (a) Loan Parties and their Subsidiaries shall not be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP or (b) the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect.
6.15    Additional Collateral. With respect to any property that is intended to
be Collateral subject to the Lien created by any of the Collateral Documents but
is not so subject, promptly (i) execute and deliver to the Administrative Agent
such amendments or supplements to the relevant Collateral Documents or such
other documents as the Administrative Agent shall reasonably deem necessary or
advisable to grant to the Administrative Agent, for its benefit and for the
benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Liens permitted under Section 7.01, and (ii) take all actions
necessary to cause such Lien to be duly perfected in accordance


64054670    92

--------------------------------------------------------------------------------





with all applicable Laws. Each Loan Party shall otherwise take such actions and
execute and/or deliver to the Administrative Agent such documents as the
Administrative Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Collateral Documents on any such
property.
6.16    Sanctions. Conduct its businesses in a manner that will not result in
any violation by any Loan Party or, to its knowledge, any Related Party of
Sanctions applicable to such entity.
6.17    Anti-Corruption Laws; Anti-Money Laundering Laws. Conduct its businesses
(a) in material compliance with the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions and maintain policies and procedures designed to promote
and achieve compliance with such laws and (b) in a manner that will not result
in a violation by any Loan Party or, to its knowledge, any Related Party of any
applicable anti-money laundering Law.
6.18    Maintenance of REIT Status; Stock Exchange Listing. (a) Maintain its
status as a REIT, (b) not revoke its election to be taxed as a REIT or cause or
allow such election to be terminated, (c) not engage in any “prohibited
transaction” as defined for purposes of Section 857(b)(6) of the Code that could
reasonably be expected to have a Material Adverse Effect and (d) continue to
list the common stock of Holdings for trading on the New York Stock Exchange.
6.19    Information Regarding Collateral. Not effect any change (i) in any
Grantor’s legal name, (ii) in the location of any Grantor’s chief executive
office or (in the case of any Grantor incorporated in a member state of the
European Union) its centre of main interest (as such term is used in Article
3(1) of The Counsel of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “COMI Regulations”)) or have any other “establishment” (as such
term is used in Article 2(h) of the COMI Regulations) in any other jurisdiction,
(iii) in any Grantor’s identity or organizational structure, (iv) in any
Grantor’s U.S. taxpayer identification number (or equivalent thereof) or
organizational identification number, if any, or (v) in any Grantor’s
jurisdiction of organization or incorporation (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Administrative Agent not less than ten Business Days’ prior written
notice (in the form of certificate signed by a Responsible Officer), or such
lesser notice period agreed to by the Administrative Agent, of its intention so
to do, clearly describing such change and providing such other information in
connection therewith as the Administrative Agent may reasonably request and (B)
it shall have taken all action reasonably satisfactory to the Administrative
Agent to maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. The Grantors hereby agree to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence. Notwithstanding the foregoing or anything
else to the contrary contained herein or in any other Loan Document, Holdings
agrees that it will, and will cause each other Grantor to, at all times maintain
its jurisdiction of organization as Delaware or one of the other States within
the United States of America.
6.20    Further Assurance. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be


64054670    93

--------------------------------------------------------------------------------





discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Holdings and the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly (except, in the case of the
covenant set forth in Section 7.06, Holdings and the Borrower shall not):
7.01    Liens. (a) Create, incur, assume, suffer or permit to exist any Lien or
Negative Pledge upon any Collateral (including any income therefrom or proceeds
thereof, other than Permitted Equity Encumbrances and encumbrances created
pursuant to the Priority Deed), or sign, file or authorize under the Uniform
Commercial Code of any jurisdiction a financing statement that includes in its
collateral description any of the foregoing or (b) create, incur or assume any
Lien upon any Property if an Event of Default shall have occurred and be
continuing or would result therefrom.
7.02    Investments. Make any Investments, other than
(a)    Investments existing on the Closing Date; and
(b)    the acquisition and development of income producing commercial real
estate properties and interests therein, including loans, debt securities, joint
ventures and equity interests in other real estate investment trusts and
activities and investments ancillary, complementary or incidental thereto;
provided, that notwithstanding the foregoing, in no event shall any Investment
pursuant to clause (b) of this Section 7.02 be consummated if (i) immediately
before or immediately after giving effect thereto, an Event of Default shall
have occurred and be continuing or would result therefrom or (ii) immediately
after giving effect to such Investment, the Loan Parties are not in compliance,
on a Pro Forma Basis, with the provisions of Section 7.11.


64054670    94

--------------------------------------------------------------------------------





7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
of (a) a first-tier Luxembourg Subsidiary owned in whole or in part by any
Domestic Subsidiary other than (i) Indebtedness owing to a Loan Party that is
evidenced by a promissory note subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties or (ii) Indebtedness in respect of
the SEB Portfolio Preferred outstanding on the Closing Date or (b) Holdings, the
Borrower or any Subsidiary other than a first-tier Luxembourg Subsidiary owned
in whole or in part by any Domestic Subsidiary if (i) an Event of Default has
occurred and is continuing or would result from the incurrence of such
Indebtedness or (ii) immediately after giving effect to the incurrence of such
Indebtedness, the Loan Parties are not in compliance, on a Pro Forma Basis, with
the provisions of Section 7.11.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, any Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when any Subsidiary Guarantor is
merging with another Subsidiary, a Subsidiary Guarantor shall be the continuing
or surviving Person and, if the merger involves a change in ownership of any
Collateral, then, after giving effect to such merger, such property shall
continue to constitute Collateral;
(b)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, any Subsidiary may Dispose of all or substantially all
of its assets to the Borrower or to another Subsidiary (other than by way of
dissolution, voluntary liquidation or a similar transaction); provided that (i)
immediately after giving effect to such Disposition, the Loan Parties are in
compliance, on a Pro Forma Basis, with the provisions of Section 7.11 and (ii)
if any property subject to such Disposition constitutes Collateral, then, after
giving effect to such Disposition, such property shall continue to constitute
Collateral; and
(c)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, any Subsidiary may transfer all or substantially all of
its assets to the Borrower or to another Subsidiary by way of dissolution,
voluntary liquidation or a similar transaction; provided that (i) immediately
after giving effect to such dissolution or liquidation or similar transaction,
the Loan Parties are in compliance, on a Pro Forma Basis, with the provisions of
Section 7.11 and (ii) if such Subsidiary is a Subsidiary Guarantor (other than
Dukes Court-T (US), LLC, to which this clause (c)(ii) shall not apply), it owns
no Equity Interests or other assets at the time such dissolution, liquidation or
similar transaction is consummated.
7.05    Dispositions. Make any Disposition, except:
(a)    Dispositions of property by any Subsidiary to the Borrower or to a
Subsidiary that is a Guarantor;
(b)    Dispositions permitted by Section 7.04; and


64054670    95

--------------------------------------------------------------------------------





(c)    Dispositions by the Borrower and its Subsidiaries of property other than
Collateral that are not otherwise permitted under this Section 7.05; provided
that (i) no Event of Default shall be continuing at the time of such Disposition
or would result from such Disposition, and (ii) immediately after giving effect
to such Disposition, the Loan Parties are in compliance, on a Pro Forma Basis,
with the provisions of Section 7.11.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:
(a)    Holdings and the Borrower may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
(b)    the Borrower may make Restricted Payments in cash in an aggregate amount
in any fiscal year, in each case, not to exceed the greater of (x) 95% of Cash
Available for Distributions for such fiscal year and (y) the amount of
Restricted Payments required to be paid by Holdings in order for Holdings to (1)
maintain its status as a REIT and (2) avoid the payment of federal or state
income or excise tax; provided, that no Restricted Payments will be permitted
during the continuance of an Event of Default arising under Section 8.01(a),
following acceleration of any Obligations or during the continuance of an Event
of Default arising under Section 8.01(f) or (g);
(c)    Holdings shall be permitted to make Restricted Payments with any amounts
received by it from the Borrower pursuant to Section 7.06(b); and
(d)    the Borrower may from time to time make Restricted Payments to (i) fund
the tender, redemption and/or other purchase by Holdings of, and Holdings may
tender for, redeem and/or purchase, its common stock and (ii) fund the payment
of dividends and distributions by Holdings, and Holdings may pay dividends and
distributions, in excess of 95% of Cash Available for Distributions in a fiscal
year, in an amount not to exceed in the aggregate for all such tenders,
redemptions, purchases, dividends and distributions $150,000,000 during the
Availability Period; provided that at the time of and immediately after giving
effect to the making of each such Restricted Payment (i) the Loan Parties shall
be in compliance with the provisions of Section 7.11, in each case on a pro
forma basis, as if each such Restricted Payment was made, and any Indebtedness
incurred to fund directly or indirectly any portion of such Restricted Payment
was incurred, on the last day of the immediately preceding fiscal quarter, and
(ii) no Default shall have occurred and be continuing or would result under any
other provision of this Agreement from the making of such Restricted Payment.
7.07    Change in Nature of Business. Primarily engage in any line of business
other than businesses in which the Borrower and its Subsidiaries are engaged on
the Closing Date and activities ancillary, complementary and incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Holdings, whether or not in the ordinary course of
business, except transactions that are on fair and reasonable terms
substantially as favorable to Holdings or such Subsidiary as would be obtainable
by Holdings or such Subsidiary at the time in a comparable arm’s length
transaction with


64054670    96

--------------------------------------------------------------------------------





a Person other than an Affiliate (other than Indebtedness of a Subsidiary owed
to any Consolidated Party).
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than (i) any Loan Document or (ii) in the case of
subparagraphs (b) and (d) below, any Contractual Obligation arising in
connection with an Asset Level Financing) that limits the ability of:
(a)    any Subsidiary Guarantor to make Restricted Payments;
(b)    any Subsidiary to transfer property to the Borrower or any Subsidiary
Guarantor (excluding customary restrictions and conditions contained in
agreements relating to a Disposition permitted under Section 7.05(c) pending
such sale, provided such restrictions and conditions apply only to the property
that is to be sold);
(c)    Holdings or any Subsidiary (other than an Excluded Subsidiary) to
Guarantee the Obligations; or
(d)    Holdings or any Subsidiary to create, incur, assume or suffer to exist a
Negative Pledge with respect to any Equity Interests owned by it.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.
(a)    Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio to exceed (i) sixty-five percent (65%) as of the last day of each fiscal
quarter of Holdings ending prior to the Extension Effective Date and (ii) sixty
percent (60%) as of the last day of each fiscal quarter ending on or after the
Extension Effective Date.
(b)    Minimum Fixed Charge Coverage Ratio. Permit the ratio of Consolidated
EBITDA as of the last day of each fiscal quarter for the period of four full
fiscal quarters then ended to Consolidated Fixed Charges for such period of four
full fiscal quarters to be less than 1.50 to 1.00.
(c)    Maximum Recourse Indebtedness. Permit any Consolidated Party to incur
Recourse Indebtedness other than (i) the Obligations, (ii) capital leases and
purchase money Indebtedness in an aggregate amount not to exceed $5,000,000 and
(iii) Recourse Indebtedness (other than the Obligations) in an aggregate amount
not to exceed $35,000,000 at such time.
(d)    Maximum Variable Rate Indebtedness. Permit the aggregate amount of
Consolidated Total Indebtedness (other than Indebtedness hereunder) that accrues
interest at a variable rate as of the last day of each fiscal quarter to exceed
twenty-five percent (25%) of Consolidated Total Asset Value at such time;
provided that for purposes of this covenant,


64054670    97

--------------------------------------------------------------------------------





Indebtedness that is effectively subject to a fixed or maximum interest rate by
virtue of interest rate protection agreements will not be deemed to accrue
interest at a variable rate.
(e)    Minimum Consolidated Tangible Net Worth. Permit Consolidated Tangible Net
Worth as of the last day of each fiscal quarter be less than the sum of (i)
$493,400,000 plus (ii) an amount equal to seventy-five percent (75%) of net
equity proceeds received by Holdings after December 31, 2016 (other than
proceeds received within ninety (90) days before or after the redemption,
retirement or repurchase of Equity Interests in Holdings up to the amount paid
by Holdings in connection with such redemption, retirement or repurchase, in
each case where, for the avoidance of doubt, the net effect is that Holdings
shall not have increased its net worth as a result of any such proceeds).
7.12    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.
7.13    Anti-Corruption Laws; Anti-Money Laundering. (a) Directly or indirectly
use the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions.
(b)    Directly or indirectly engage in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of offenses designated in any applicable Law, regulation or
other binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering or violate in any
material respect these Laws or any other applicable anti-money laundering Law or
engage in these actions.
7.14    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.
7.15    Amendment of Organization Documents. At any time cause or permit (i) any
Loan Party’s Organization Documents to be modified, amended, amended and
restated or supplemented in any respect whatsoever, without, in each case, the
express prior written consent or approval of the Administrative Agent and the
Required Lenders, if such changes would reasonably be expected to adversely
affect such Loan Party’s ability to repay the Obligations or (ii) the
Organization Documents of any Person whose Equity Interests are included in the
Collateral to be modified, amended, amended and restated or supplemented in any
respect whatsoever, without, in each case, the express prior written consent or
approval of the Administrative Agent and the Required Lenders, if such changes
would have the effect of impairing the position or interests of the
Administrative Agent or any other Secured Party under any Loan Document.


64054670    98

--------------------------------------------------------------------------------





7.16    Compliance with Environmental Laws. Do, and shall use commercially
reasonable efforts to not permit any lessee of any Property of any Consolidated
Party to do, any of the following: (a) use any Property or any portion thereof
as a facility for the handling, processing, storage or disposal of Hazardous
Materials except for quantities of Hazardous Materials used in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any Property any underground tank or
other underground storage receptacle for Hazardous Materials except in
compliance in all material respects with Environmental Laws, (c) generate any
Hazardous Materials on any Property except in compliance in all material
respects with Environmental Laws, (d) conduct any activity at any Property in
any manner that could reasonably be contemplated to cause a Release of Hazardous
Materials on, upon or into the Property or any surrounding properties or any
threatened Release of Hazardous Materials which might give rise to liability
under any Environmental Law, or (e) directly or indirectly transport or arrange
for the transport of any Hazardous Materials, except in each case where any such
use, location of underground storage tank or storage receptacle, generation,
conduct or other activity has not had and would not reasonably be expected to
have a Material Adverse Effect.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. The Borrower or Holdings fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05, 6.10, 6.11, 6.12, 6.13, or 6.19, Article VII or Article XI, or any
Subsidiary Guarantor fails to perform or observe any term, covenant or agreement
contained in any Guaranty to which it is a party; or any Subsidiary fails to
perform or observe any term, covenant or agreement contained in any Collateral
Document to which it is a party, including any Negative Pledge provisions but
excluding any “affirmative covenants”; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


64054670    99

--------------------------------------------------------------------------------





(e)    Cross-Default. (i) Holdings or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and after giving effect to any applicable
period of grace in respect of any Recourse Indebtedness or Guarantee of Recourse
Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement), individually or in the aggregate
with all other Indebtedness as to which such failure exists, of more than
$35,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) Holdings or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and after giving effect to any applicable
period of grace in respect of any Non-Recourse Indebtedness or Guarantee of
Non-Recourse Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement), individually or in the
aggregate with all other Indebtedness as to which such failure exists, of more
than $150,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (iii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
Holdings or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as defined in such Swap Contract) under
such Swap Contract as to which Holdings or any Subsidiary is an Affected Party
(as defined in such Swap Contract) and, in either event, the Swap Termination
Value owed by Holdings or such Subsidiary as a result thereof is greater than
$35,000,000; or
(f)    Insolvency Proceedings, Etc. Holdings or any of its Subsidiaries (other
than any Immaterial Subsidiary or group of Immaterial Subsidiaries that does not
constitute a Material Subsidiary Group) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or


64054670    100

--------------------------------------------------------------------------------





for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Holdings or any of its
Subsidiaries (other than any Immaterial Subsidiary or group of Immaterial
Subsidiaries that does not constitute a Material Subsidiary Group) becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or
(h)    Judgments. There is entered against Holdings or any of its Subsidiaries
(other than any Immaterial Subsidiary or group of Immaterial Subsidiaries that
does not constitute a Material Subsidiary Group) (i) one or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding $25,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of Holdings or any Subsidiary under Title IV of
ERISA to any Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
that has, or could reasonably be expected to have, a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Collateral Documents. Any Collateral Document after delivery thereof
shall for any reason cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby.
(l)    Change of Control. There occurs any Change of Control; or
(m)    REIT Status. Holdings shall, for any reason, fail to maintain its status
as a REIT.


64054670    101

--------------------------------------------------------------------------------





8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After an exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;


64054670    102

--------------------------------------------------------------------------------





Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, commitment fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents


64054670    103

--------------------------------------------------------------------------------





and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence


64054670    104

--------------------------------------------------------------------------------





of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


64054670    105

--------------------------------------------------------------------------------





9.06    Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, which successor shall be consented to by the Borrower at all
times other than during the continuance of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed and shall be deemed
given if the Borrower fails to respond within ten (10) Business Days). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower at all times other than during the continuance of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed and shall be deemed given if the Borrower fails to respond within ten
(10) Business Days), appoint a successor. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).The fees payable
by the Borrower to a


64054670    106

--------------------------------------------------------------------------------





successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
(d)    Any resignation by, or removal of, Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as L/C
Issuer and Swing Line Lender. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
the Arranger shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan


64054670    107

--------------------------------------------------------------------------------





Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
9.09    Collateral and Guaranty Matters
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) on the Facility Termination
Date or (ii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders; and
(b)    to release any Subsidiary Guarantor from its obligations under the
applicable Subsidiary Guaranty if such Person becomes an Excluded Subsidiary.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in Collateral, or any Subsidiary Guarantor from its obligations under the
applicable Subsidiary Guaranty pursuant to this Section 9.09. In each case as
specified in this Section 9.09, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.10    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Loan Party) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


64054670    108

--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (i) of Section 10.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount


64054670    109

--------------------------------------------------------------------------------





of debt credit bid by the acquisition vehicle or otherwise), such Obligations
shall automatically be reassigned to the Lenders pro rata and the Equity
Interests and/or debt instruments issued by any acquisition vehicle on account
of the Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.11    Lender Representations Regarding ERISA.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


64054670    110

--------------------------------------------------------------------------------





(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:
(v)    none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(vi)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(vii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);
(viii)    the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
(ix)    no fee or other compensation is being paid directly to the
Administrative Agent or the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Arranger hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit,


64054670    111

--------------------------------------------------------------------------------





the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE X.
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of an Event of Default, other
than a waiver of an Event of Default under Section 8.01(a), Section 8.01(f) or
Section 8.01(g), will not constitute an increase or extension of any Commitments
of the Lenders);
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


64054670    112

--------------------------------------------------------------------------------





(f)    amend the definition of “Alternative Currency” without the written
consent of each Lender;
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(h)    release (i) Holdings from the Holdings Guaranty or (ii) all or
substantially all of the value of the Subsidiary Guaranties (except as otherwise
permitted or required pursuant to the terms of this Agreement), in each case,
without the written consent of each Lender; or
(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document or affect
Section 3.07 or any LIBOR Successor Rate or the definition of “LIBOR Screen
Rate” or “LIBOR Successor Rate Conforming Changes”; and (iv) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.
Notwithstanding anything to the contrary herein,
(i)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
(ii)    the Administrative Agent and the Borrower may, with the consent of the
other (but without the consent of any Lender or other Loan Party), amend, modify
or supplement this Agreement and any other Loan Document:
(A)    to cure any ambiguity, omission, typographical error, mistake, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of the Administrative Agent or any Lender,


64054670    113

--------------------------------------------------------------------------------





(B)    to add a “Subsidiary Guarantor” in accordance with the applicable
provisions of this Agreement and the other Loan Documents, or
(C)    (1) to add one or more additional revolving credit facilities to this
Agreement, in each case as contemplated by, and subject to the limitations of
Section 2.14, and to permit the extensions of credit and all related obligations
and liabilities arising in connection therewith from time to time outstanding to
share ratably in the benefits of this Agreement and the other Loan Documents
with the obligations and liabilities from time to time outstanding in respect of
the existing facilities hereunder, (2) to permit the Lenders providing such
additional facilities to participate in any required vote or action required to
be approved by the Required Lenders or by any other number, percentage or class
of Lenders hereunder, and (3) if an additional facility shall take the form of a
revolving credit facility on terms that are not identical to the terms of the
then existing facilities hereunder, to include such terms as are then customary
for the type of facility being added; provided that the final maturity date of
any such facility shall not be earlier than the Maturity Date.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or (subject to
Section 10.02(b)) electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number, as applicable, specified for such
Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number, as applicable, specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Holdings or its Subsidiaries).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication


64054670    114

--------------------------------------------------------------------------------





(including e‑mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the platform, any other electronic
platform or electronic messaging service, or through the Internet.
(d)    Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender


64054670    115

--------------------------------------------------------------------------------





agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to one or more of
Holdings and its Subsidiaries or their securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Holdings and the
Borrower shall indemnify, jointly and severally, the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person


64054670    116

--------------------------------------------------------------------------------





acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, the Arranger and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out‑of‑pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out‑of‑pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) from and against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrower or any other Loan Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials at, on, under or emanating from any property owned, leased
or operated by Holdings or any of its Subsidiaries, or any Environmental
Liability related in any way to Holdings or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating


64054670    117

--------------------------------------------------------------------------------





to any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and non-appealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) disputes solely among Indemnitees and not
involving any act or omission of the Borrower or any of its Affiliates (other
than, with respect to the Administrative Agent or the Arranger (acting in any
capacity) or any other agent or arranger under this Agreement, any dispute
involving such Person in its capacity or in fulfilling its role as such).
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Arranger, the L/C Issuer, the Swing Line Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Arranger, the L/C Issuer, the
Swing Line Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided further that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Arranger, the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Arranger, the L/C Issuer or the Swing Line
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Holdings and the Borrower each agrees that it shall not assert,
and each hereby waives, and acknowledges that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended


64054670    118

--------------------------------------------------------------------------------





recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than thirty (30) days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative


64054670    119

--------------------------------------------------------------------------------





Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or contemporaneous assignments to related Approved
Funds (determined after giving effect to such Assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate and
the Loans at the time owing to it or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and


64054670    120

--------------------------------------------------------------------------------





(C)    the consent of the L/C Issuer and the consent of the Swing Line Lender
shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment and such
fee shall not be required in the case of an assignment by a Lender to its
Affiliate. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Holdings or any of Holdings Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04


64054670    121

--------------------------------------------------------------------------------





with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office in the United
States a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any other Loan Party or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, a Defaulting Lender or Holdings or any of Holding’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the other
Loan Parties the Administrative Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood


64054670    122

--------------------------------------------------------------------------------





that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign or grant a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment or grant of a security interest to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment or grant shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or grantee for
such Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all


64054670    123

--------------------------------------------------------------------------------





Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to any of the Loan Parties and their
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating Holdings or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than Holdings or a Subsidiary. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Arranger and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.


64054670    124

--------------------------------------------------------------------------------





For purposes of this Section, “Information” means all information received from
Holdings, the Borrower or any other Subsidiary relating to Holdings or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a non-confidential basis prior to disclosure by Holdings, the Borrower
or any other Subsidiary, provided that, in the case of information received from
Holdings, the Borrower or any other Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
Holdings or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Laws,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable laws, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed


64054670    125

--------------------------------------------------------------------------------





the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Laws, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


64054670    126

--------------------------------------------------------------------------------





10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).


64054670    127

--------------------------------------------------------------------------------





(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR


64054670    128

--------------------------------------------------------------------------------





INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, amendment and restatement, waiver or other modification hereof or of
any other Loan Document), each of Holdings and the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arranger, and the Lenders are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arranger, and the
Lenders, on the other hand, (B) each of the Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower and each other Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, the Arranger,
nor any Lender has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower, Holdings and each other
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments, amendments and restatements or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and


64054670    129

--------------------------------------------------------------------------------





contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.20    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
NotwithstandingSolely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution


64054670    130

--------------------------------------------------------------------------------





is a party to this Agreement and notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.21    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
10.22    Release of Subsidiary Guarantors. In the event that any Subsidiary
Guarantor becomes an Excluded Subsidiary or otherwise ceases to be a Subsidiary
as a result of a dissolution permitted by Section 7.04(c), so long as no Event
of Default has occurred and is continuing or would result therefrom, such
Subsidiary Guarantor shall, upon becoming an Excluded Subsidiary, or upon the
consummation of such dissolution, as applicable be automatically released from
its obligations as a Subsidiary Guarantor under the Loan Documents, and the
Administrative Agent shall, upon the request and at the sole expense of the
Borrower (and without any consent of the Lenders), provide the Borrower with
written confirmation of such release and shall take such further actions as
reasonably requested by the Borrower to evidence such release; provided that in
connection with any such request for written confirmation of such release, the
Borrower shall deliver to the Administrative Agent, at least five (5) Business
Days’ prior to the date that the Borrower requests delivery of such written
confirmation of release (or such shorter period as agreed to by the
Administrative Agent in its sole discretion), a written request therefor, which
request shall include a certification signed by a Responsible Officer of the
Borrower stating that such Subsidiary Guarantor is (or shall, upon the
effectiveness of the requested release, be) an Excluded Subsidiary or shall be
dissolved, as applicable.


64054670    131

--------------------------------------------------------------------------------





10.23    Amendment and Restatement. As of the Closing Date, the “Lenders” under
(and as defined in) the Original Credit Agreement shall be Lenders under this
Agreement with Commitments as set forth on Schedule 2.01 hereto. On the Closing
Date, the Original Credit Agreement shall be amended, restated and superseded in
its entirety by this Agreement. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the rights, obligations and liabilities of the
respective parties (including the Obligations) existing under the Original
Credit Agreement as in effect prior to the Closing Date and (b) such obligations
are in all respects continuing (as amended and restated hereby) with only the
terms thereof being modified as provided in this Agreement. Without limiting the
generality of the foregoing (i) all Committed Loans and Swing Line Loans
outstanding under the Original Credit Agreement shall on the Closing Date become
Committed Loans and Swing Line Loans, as the case may be, hereunder, (ii) all
Letters of Credit under the Original Credit Agreement shall on the Closing Date
become Letters of Credit hereunder and (iii) all other Obligations outstanding
under the Original Credit Agreement shall on the Closing Date be Obligations
under this Agreement. To the extent the Original Credit Agreement provides that
certain terms survive the termination of the Original Credit Agreement or
survive the payment in full of principal, interest and all other amounts payable
thereunder, then such terms shall survive the amendment and restatement of the
Original Credit Agreement.
ARTICLE XI.
CONTINUING GUARANTY
11.01    Guaranty. Holdings, jointly and severally with the other Guarantors,
hereby absolutely, unconditionally and irrevocably guarantees, as a guaranty of
payment and not a guaranty of collection, the full and prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise of the Borrower to the Administrative Agent, the L/C
Issuer or the Lenders (collectively, the “Guaranteed Parties”), and whether
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, amendment and restatements, refinancings and other
modifications thereof and all costs, reasonable and documented out-of-pocket
attorneys’ fees and expenses incurred by the Creditor Parties in connection with
the collection or enforcement thereof) (the “Guaranteed Obligations”).The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon Holdings, and conclusive absent manifest error for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of Holdings under this Guaranty, and
Holdings hereby, to the extent permitted by applicable law, waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing.


64054670    132

--------------------------------------------------------------------------------





11.02    Rights of Guaranteed Parties. Holdings consents and agrees that the
Guaranteed Parties may, at any time and from time to time, without notice or
demand to or consent of such Guarantor, and without affecting the enforceability
or continuing effectiveness hereof:(a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the times for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, impair, or otherwise dispose of
any security, or any Lien granted, for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as provided in the Loan Documents; and (d) release or substitute
any other Guarantor or one or more of any endorsers or other guarantors of any
of the Guaranteed Obligations. Without limiting the generality of the foregoing,
Holdings consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risk of Holdings under this Guaranty or
which, but for this provision, might operate as a discharge of one or more of
the Guarantor.
11.03    Certain Waivers. Holdings waives to the fullest extent permitted by law
(a) any defense arising by reason of any disability or other defense of the
Borrower, any other Loan Party, or any other guarantor of the Guaranteed
Obligations or any part thereof, or the cessation from any cause whatsoever
(including any act or omission of any Guaranteed Party) of the liability of the
Borrower (other than the defense that the Guaranteed Obligations have been fully
performed and paid in full in immediately available funds); (b) any defense
based on any claim that Holdings’ obligations exceed or are more burdensome than
those of the Borrower; (c) the benefit of any statute of limitations affecting
Holdings’ liability hereunder; (d) any right to require any Guaranteed Party to
proceed against the Borrower, proceed against or exhaust any security for the
Guaranteed Obligations, or pursue any other remedy in the power of any
Guaranteed Party whatsoever and any defense based upon the doctrines of
marshalling of assets or of election of remedies; (e) any benefit of and any
right to participate in any security now or hereafter held by any Guaranteed
Party; (f) any fact or circumstance related to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of Holdings under this
Guaranty; and (g) any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties (other than the defense that the Guaranteed Obligations
have been fully performed and paid in full in immediately available funds). Each
Guarantor expressly waives all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.
11.04    Obligations Independent. The obligations of Holdings hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against Holdings to enforce this Guaranty whether or not the Borrower or any
other Person is joined as a party.
11.05    Subrogation. Holdings shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until after the Facility Termination Date
(as defined below). If any amounts are paid to


64054670    133

--------------------------------------------------------------------------------





Holdings in violation of the foregoing limitation, then such amounts shall be
held in trust by Holdings for the benefit of the Guaranteed Parties for
application to the Guaranteed Obligations in accordance with the terms of the
Credit Agreement or, if the Credit Agreement does not provide for the
application of such amount, to be held by the Administrative Agent as collateral
security for any Guaranteed Obligations thereafter existing, whether matured or
unmatured. As used herein “Facility Termination Date” means the date as of which
all of the following shall have occurred:(i) all Commitments have terminated,
(ii) all Obligations have been paid in full in immediately available funds
(other than contingent indemnification obligations for which no claim has been
made), and (iii) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).
11.06    Termination; Reinstatement (a) This Guaranty is a continuing, absolute,
unconditional and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date (provided that all indemnities and reimbursement obligations
set forth herein and the other Loan Documents shall survive any such
termination).
(b)    Notwithstanding the foregoing, this Guaranty shall continue in full force
and effect or be revived, as the case may be, if any payment by or on behalf of
the Borrower or any other Guarantor is made, or any of the Guaranteed Parties
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Guaranteed
Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Guaranteed Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of Holdings under this paragraph shall
survive termination of this Guaranty.
11.07    Subordination. Any indebtedness of Borrower or any Subsidiary Guarantor
now or hereafter held by Holdings is hereby subordinated to the prior payment in
full in immediately available funds of all the Guaranteed Obligations, and such
indebtedness of any Loan Party to Holdings, if the Administrative Agent, after
an Event of Default has occurred and is continuing, so requests, shall be
collected, enforced and received by Holdings as trustee for the Guaranteed
Parties, shall be segregated from all other property or funds of Holdings and
shall be paid over to the Administrative Agent for the benefit of the Guaranteed
Parties for application to the Guaranteed Obligations in accordance with the
terms of this Agreement, or if this Agreement does not provide for the
application of such amount, to be held by the Administrative Agent as collateral
security for any Guaranteed Obligations thereafter existing, but without
affecting or impairing in any manner the liability of Holdings under the other
provisions of this Guaranty. In the event that Holdings receives any payment of
any indebtedness described in the first sentence of this Section 11.07 prior to
the Facility Termination Date and during the existence of an Event of Default,
such payment of such indebtedness which has been received by Holdings, if
requested by the Administrative Agent, shall be received by Holdings as trustee
for the Guaranteed Parties, shall be segregated from all


64054670    134

--------------------------------------------------------------------------------





other property or funds of Holdings and shall be paid over to the Administrative
Agent for the benefit of the Guaranteed Parties for application to the
Guaranteed Obligations in accordance with the terms of this Agreement or, if
this Agreement does not provide for the application of such amount, to be held
by the Administrative Agent as collateral security for any Guaranteed
Obligations thereafter existing. Prior to the transfer by Holdings of any note
or negotiable instrument evidencing any indebtedness of any Loan Party to
Holdings, Holdings shall mark such note or negotiable instrument with a legend
that the same is subject to this subordination. Without limiting the generality
of the foregoing, Holdings hereby agrees with the Guaranteed Parties that it
will not exercise any right of subrogation which it may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until after the Facility Termination Date has
occurred; provided that if any amount shall be paid to Holdings on account of
such subrogation rights prior to such time, such amount shall be held in trust
for the benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent for the benefit of the Guaranteed Parties to be credited
and applied to the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement or, if this Agreement does not
provide for the application of such amount, to be held by the Administrative
Agent as collateral security for any Guaranteed Obligations thereafter existing.
Upon the occurrence of the Facility Termination Date, Holdings shall be
subrogated to the rights of the Guaranteed Parties to receive payments or
distributions applicable to the Guaranteed Obligations until all Indebtedness of
the Loan Parties held by Holdings shall be paid in full.
11.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by Holdings immediately upon demand by the
Administrative Agent.
11.09    Condition of the Loan Parties. Holdings acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
other Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
other Loan Parties and any such other guarantor as Holdings requires, and that
none of the Guaranteed Parties has any duty, and Holdings is not relying on the
Guaranteed Parties at any time, to disclose to Holdings any information relating
to the business, operations or financial condition of any Loan Party or any
other guarantor of the Guaranteed Obligations (Holdings waiving any duty on the
part of the Guaranteed Parties to disclose such information and any defense
relating to the failure to provide the same).






64054670    135

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.











--------------------------------------------------------------------------------






ANNEX II


SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Bank of America, N.A.


$35,000,000


50.000000000
%
Deutsche Bank AG, New York Branch


$35,000,000


50.000000000
%
 
 
 
Total


$70,000,000


100.000000000
%








